 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 394 
McAllister Towing & Transportation Company, Inc. 
and its wholly owned subsidiary, McAllister 
Brothers, Inc., as a single integrated enterprise 
and
 Local 333, United Marine Division, Interna-
tional Longshoremen™s As
sociation, AFLŒCIO.  
Cases 2ŒCAŒ30974 and 2ŒCAŒ31457 
March 5, 2004 
DECISION AND ORDER 
BY MEMBERS 
LIEBMAN
, SCHAUMBER, AND 
WALSH On December 29, 2000, Administrative Law Judge 
Margaret M. Kern issued the 
attached decision.  The Re-
spondent filed exceptions and a supporting brief, the 

General Counsel filed an answering brief, and the Re-

spondent filed a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

adopt the judge™s rulings, findings,
1 and conclusions only 
to the extent consistent with this Decision and Order. 
I. INTRODUCTION
 This case arises from allegations that the Respondent 
violated the Act during an organizing campaign by Local 
333, United Marine Division, International Longshore-
men™s Association, AFLŒCIO (Union).  Initially, we ad-

dress several preliminary matters that arose during the 
hearing. 
II. THE PARTIAL 
BANNON MILLS
™ SANCTIONS
 As a result of the Respondent™s failure to produce 
documents subpoenaed by the General Counsel, the 
judge imposed limited sanctions against the Respondent 
under 
Bannon Mills
, 146 NLRB 611 (1964).  The judge 
granted the General Counsel™s request to prove by sec-
ondary evidence those matters where there was noncom-
pliance with the subpoenas, and she precluded the Re-
spondent from rebutting that evidence.  The judge, how-

ever, denied the General Counsel™s request to limit the 
Respondent™s right of cross-ex
amination.  The judge also 
                                                          
                                                           
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is to not overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The Respondent contends that the judge™s rulings, findings, and con-
clusions demonstrate bias and prejudi
ce.  On careful examination of the 
judge™s decision and the entire record, we are satisfied that the Respon-
dent™s contentions are without merit.  Accordingly, we also find no 

merit in the Respondent™s exception to the judge™s refusal to recuse 
herself. 
refused to automatically draw adverse inferences on the 
relevant issues, explaining that she would draw such in-

ferences only where otherwise 
appropriate.  We find no 
merit in the Respondent™s exceptions to the judge™s im-

position of these limited sanctions. 
A.  The Events Leading to the Sanctions 
Two weeks prior to the hearing, the General Counsel 
properly served the Respondent with subpoenas duces 

tecum, seeking, among othe
r things, unit employees™ W-
4 forms and job applications (which the General Counsel 

needed to establish the authenticity of signed authoriza-
tion cards disputed by the Respondent); documents 
showing communications between the Respondent and 

employees about their wages and benefits; and copies of 
the Respondent™s applicable personnel manuals and poli-
cies.2  Additionally, the General Counsel sought corpo-
rate documents and information bearing on the allega-
tion, denied by the Respondent, that McAllister Towing 
and McAllister Brothers were a single employer. 
The Respondent, through its counsel (Counsel), timely 
filed petitions to revoke the General Counsel™s subpoe-

nas.  The Respondent claime
d that the subpoenas would 
require production of ﬁhundreds of thousands of pages of 
documents stored in numerous locations throughout the 
world.ﬂ  The Respondent argued 
that the majority of the 
documents sought were ﬁnot even conceivably relevant.ﬂ  
Further, the Respondent charged that the General Coun-
sel timed the service of the subpoenas ﬁsolely to interfere 

with the Respondent™s preparation for the hearing.ﬂ 
On the morning of July 13, 1999
, the day before the 
hearing opened, the judge he
ld a 90-minute conference 
call with the parties, during which she advised Counsel 

that she would rule on the Respondent™s petitions the 

following morning.  The Respondent at this time had not 
supplied the General Counsel with any of the subpoenaed 
documents, not even plainly relevant documents that any 

employer would routinely have available, such as em-
ployees™ W-4 forms and job applications. 
The conference call was not transcribed.  But, as the 
judge recounted in her decisi
on, during the conference 
call she specifically instructed
 Counsel that the Respon-
dent should be ready to ﬁsubstantially complyﬂ with the 
subpoenas the following morning.  Counsel had argued 
that the Respondent did not have an obligation to gather 
and produce the subpoenaed documents until the judge 

ruled on the Respondent™s petitions to revoke, and that 
the Respondent then would be entitled to a ﬁreasonable 
 2 The General Counsel complied with the applicable guidelines, 
which recommend that subpoenas ﬁshould, where circumstances allow, 
normally be served at least 2 weeks 
prior to the return date.ﬂ  See 
NLRB Casehandling Manual (Part 1) Unfair Labor Practice Proceed-

ings, Sec. 11778. 
341 NLRB No. 48 
 MCALLISTER TOWING 
& TRANSPORTATION CO
. 395
timeﬂ to comply.  As the judge™s decision makes clear, 
she specifically rejected Counsel™s arguments.
3On the morning of the hearing, the judge granted in 
part and denied in part the Respondent™s petitions to re-

voke the General Counsel™s subpoenas.  She then ex-

pressly ordered the Respondent to comply with the re-
maining subpoenas.  Counsel answered that he would 
ﬁconsultﬂ with his client and would advise the judge how 

promptly the Respondent would comply.  Counsel did 
not offer any documents.  Nor did he offer any assur-
ances that the Respondent had even begun collecting any 
documents.  At this point the General Counsel mentioned 
that he would be seeking sanctions. 
Before hearing any argument on sanctions, though, the 
judge turned to Counsel for a further explanation of the 

Respondent™s position with respect to compliance.  

Counsel declared that it was ﬁoutrageousﬂ for the Gen-
eral Counsel to have served the subpoenas 2 weeks prior 

to the trial and to expect the Respondent to gather all the 

documents in such a short time period.  He again asserted 
that the Respondent was not obliged to produce docu-
ments before it knew how the judge was going to rule on 

the subpoenas, and that the Respondent was entitled to a 
reasonable time to comply. 
 Counsel declar
ed that the 
Respondent would comply, though he gave no timetable. 
In response, the General Counsel argued that the Re-
spondent had an obligation fr
om the day it received the 
subpoenas ﬁto begin a good faith effort to gather respon-

sive documents.ﬂ  The General Counsel pointed out that 
petitions to revoke are often ruled on at the opening of a 
trial.  Despite the General Co
unsel™s reference to a ﬁgood 
faith effort,ﬂ Counsel continued to insist that it was inap-

propriate to require the Respondent ﬁto comply with eve-

rything that was in [the General Counsel™s] ridiculous 
subpoenasﬂ before th
e judge™s ruling. 
B.  The Judge™s Imposition of Sanctions 
The judge, consistent with her views explained to the 
parties during the conference 
call, agreed with the Gen-
eral Counsel that the Respondent was not entitled to 
postpone all efforts to comply with the subpoenas.  The 
                                                          
 3 The judge™s reporting of the conference call is substantiated by the 
General Counsel™s and the Union™s on-the-record descriptions of the 
call, which the judge expressly confirmed on the record.  Counsel did 
not dispute their descriptions of what was said during the call, and does 

not argue here that the judge™s reporting of the call is inaccurate.  
Counsel later asserted on the record 
that ﬁthe message I got from our 
phone call yesterday was that Respo
ndent would be entitled to a ‚rea-
sonable time™ to comply with those aspects of the subpoena that were 

sustained on the basis of your order.ﬂ  Now before the Board, however, 
the Respondent has not claimed that
 Counsel misunderstood the judge™s 
instructions.  Nor has the Respondent suggested a possible basis for 
such a misunderstanding. 
judge then summarized the stat
e of affairs, speaking to 
Counsel: 
Today is July 14th, your client and yourself have been 
in possession of the subpoenas since July 2nd.  I have 
not heard from you that there has been any attempt to 

gather any information.  I don™t physically see any 
documents here that you™ve brought here today and I 
don™t see that there has been any attempt to even begin 

to comply with the subpoena.  In view of that and in 
view of the fact that you have produced not one record. 
Counsel interrupted the judge at this point and, for the 
first time, asserted that he did have documents to pro-
duce.  As it turned out, though, Counsel offered the Gen-

eral Counsel only three pieces of correspondenceŠ
which had been in the hearing room in Counsel™s posses-
sion all along.  He offered no additional documents. 
Given the Respondent™s failure to produce a significant 
number of documents in response to the subpoenas, the 

General Counsel moved for the imposition of sanctions 

under 
Bannon Mills
.  The judge heard argument on the 
motion from the General Counsel, the Charging Party, 

and the Respondent.  In opposing the motion, Counsel 

again insisted that, in hi
s view, the Respondent had no 
obligation to gather any documents prior to the judge re-

solving the subpoena issues.  
He then said, ﬁI™m prepared 
to explain what we™ve done in terms of ascertaining what 
documents might exist that would be responsive to the 
subpoenas and the sources we went to in order to deter-

mine how we would comply with the subpoena.ﬂ  Instead 
of proceeding with such an 
explanation, though, Counsel himself dismissed it as ﬁreally besides the point.ﬂ  He 

went on to repeat that the Respondent was now ﬁentitled 
to a reasonable amount of time to comply with the sub-

poena.ﬂ  He concluded his argument by complaining that 
the Respondent was facing sanctions ﬁwhen we haven™t 
even been given an opportunity to comply.ﬂ 
Following Counsel™s argument, the judge went off the 
record for 20 minutes to consider the parties™ positions 

and several cases.  Once back on the record, the judge 

granted some, but not all, of the sanctions requested by 
the General Counsel.  The heart of the judge™s rationale 
was as follows: 
Although the Respondent says it is not refusing 
to comply, it in fact has refused to comply by not 

producing any significant, really any amount of re-
cords here today. 
What Respondent fundamentally misapprehends 
is that the focus here is on the date of the subpoena.  

It is not on the date of the order.  The subpoena was 
served on July 2nd, it was a legally valid subpoena 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 396 
issued by the National Labor Relations Board and 
served upon the Respondent. 
In view of the fact that
 there has been virtually 
no compliance whatsoever w
ith any of the terms of 
the subpoenas in the last twelve days, I will grant the 

application for Bannon Mills sanctions but only to 
the extent herein. 
As stated, the judge granted the General Counsel™s request 

to prove by secondary evidence those matters where there 
was noncompliance with the subpoenas, and she precluded 

the Respondent from rebutting that evidence.  The judge, 
however, refused to limit the Respondent™s right of cross-
examination.  The judge also refused to automatically draw 
adverse inferences against the Respondent.  After the ruling, 
Counsel requested to make an additional statement on the 

Bannon Mills
™ issue, but the judge re
fused, stating, ﬁI™ve 
heard all the arguments.ﬂ 
Following a short break, the parties proceeded with 
opening statements on the merits of the case.  After all 
parties had given their opening statements, Counsel ad-
vised the judge as follows: 
 When we took a break prior to the opening 
statements which was our fi
rst break since receiving 
the ruling on the petition to revoke the subpoenas, 
we undertook some efforts with respect to compli-
ance and in that regard several boxes of documents 

have been ordered up and are on their way to the 
hearing room. 
Secondly, we™ve reviewed our files that we have 
with us and have identified a number of documents 

that we intend to copy during the lunch break and 
produce. 
I just wanted to put on th
e record that as soon as 
we had the opportunity following the issuance of the 

order with respect to the petition to revoke we began 
our process of compliance in producing those docu-
ments within the hour. 
 The judge did not alter her ruling on the 
Bannon Mills
™ sanctions.  The judge then called a recess for lunch. 
Following the lunchbreak, the General Counsel called 
her first witness, Richard Rosenbrock.  After the witness 

was sworn and the judge issued a sequestration order, 

Counsel advised the judge that the Respondent had three 
litigation-size boxes of documents delivered to the hear-
ing room and then offered them to the General Counsel.  

The General Counsel, howeve
r, declined to accept the 
documents, and opted to proceed under the 
Bannon 
Mills™ sanctions. 
The subject of the three boxes, however, again came 
up in the midst of Counsel™s cross-examination of Rosen-

brock.  The judge again heard from Counsel on why be-
lieved the 
Bannon Mills
™ sanctions were unduly harsh, 
particularly given that the Respondent had by then prof-

fered the three boxes of documents.  Again, the judge did 
not alter her ruling.  She explained: 
[I]t is amazing to me that in twelve days no documents 
could be produced but within one hour of a ruling sub-
stantial documents could be produced.  I think your ar-
gument unfortunately cuts both ways.  When you fi-

nally saw fit to comply with the legal processes of the 
Board, it took less than an hour but for twelve days 
when you saw it not fit to comply you came in here and 
said we™re not in a position to comply.  That™s precisely 
what the General Counsel™s point was and that™s pre-

cisely the point of the sanction.  It has to mean some-
thing. 
Counsel then advised the judge that the Respondent in-
tended to file with the Board a request for special permis-
sion to appeal her ruling.  The Respondent filed such a re-
quest on July 15, 1999, but voluntarily withdrew it the next 

day. 
C. Discussion 
The Board is entitled to impose a variety of sanctions 
to deal with subpoena noncompliance, including permit-
ting the party seeking production to use secondary evi-
dence, precluding the noncomplying party from rebutting 

that evidence or cross-examin
ing witnesses about it, and 
drawing adverse inferences against the noncomplying 

party.  See, e.g., 
International Metal Co.
, 286 NLRB 
1106, 1112 fn. 11 (1986) (precluding employer from 
introducing into evidence documents it had failed to pro-
duce in response to the General Counsel™s subpoenas).  
The Board™s authority to impose such sanctions flows 
from its inherent ﬁinterest [in] maintaining the integrity 

of the hearing process.ﬂ  
NLRB v. C. H. Sprague & Son
, Co.
, 428 F.2d 938, 942 (1st Cir. 1970); see also 
Perdue 
Farms
, Inc. v. NLRB
, 144 F.3d 830, 834 (D.C. Cir. 1998) 
(approving Board™s applicati
on of the ﬁpreclusion ruleﬂ 
as being necessary to ensure compliance with subpoe-

nas). 
The exercise of this authority is a matter committed in 
the first instance to the judge™s discretion.  See 
NLRB v. American Art Industries, 415 F.2d 1223, 1229Œ1230 (5th 
Cir. 1969), cert. denied 397 U.S. 990 (1970) (finding trial 
examiner did not ﬁabuse his discretionﬂ in precluding 
employer from introducing evidence on number of em-

ployees in unit after employer refused to produce rele-
vant subpoenaed documents).  See also 
Midland National 
Life Insurance 
Co., 244 NLRB 3, 6 (1979) (discussing 
the discretion of a trial examiner to refuse to allow evi-

dence where evidence is not made available pursuant to a 
subpoena); cf. 
Equipment Trucking Co
., 336 NLRB 277 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 397
fn. 1 (2001) (no abuse of discretion where the judge 
struck the respondent™s answer regarding allegations re-

lated to agents who evaded subpoenas with the aid of the 
respondent).  Accordingly, we review the judge™s impo-
sition of sanctions under the ﬁabuse of discretionﬂ stan-

dard.  See Perdue Farms
, 144 F.3d at 834 (applying 
ﬁabuse of discretionﬂ standard). 
We all agree, as our dissenting colleague observes, that 
ﬁa party who simply ignores a subpoena pending a ruling 

on a petition to revoke does so at his or her peril.ﬂ  What 
divides us here is whether the record establishes, with 
sufficient clarity, that this is what the Respondent did.  In 
contrast to our colleague, we 
find that the judge reasona-
bly concluded, on the record before her, that 
Bannon 
Mills™ sanctions were indeed warranted. 
The Respondent did not comply with the subpoenas 
upon receiving them, even with respect to items that 
clearly were relevant and available.  Further, the Re-
spondent did not begin compliance upon the judge™s dis-

position of its petitions to revoke, despite the judge™s 
express instructions the prior day and despite the judge™s 
express order following her ruling.  Rather, Counsel ad-

vised that he would ﬁconsultﬂ with the Respondent and 
advise the judge and the General Counsel how promptly 
the Respondent would comply.  As the judge aptly ob-
served, ﬁA subpoena is not an invitation to comply at a 
mutually convenient time.ﬂ  Any ﬁconsultationsﬂ Coun-
sel needed to have with the Respondent should have oc-

curred before the opening of the hearing. 
We have considered the Re
spondent™s argument that 
the subpoenas, served 2 week
s prior to the hearing, 
sought a substantial number and range of documents.  

We are not persuaded that th
is fact excuses the Respon-
dent™s conduct.  Although the General Counsel™s sub-
poenas contained a total of 60 paragraphs, the actual 
number of distinct categories of documents sought was 

significantly less than 60.  Because the Respondent de-
nied that ﬁMcAllister Towing & Transportation, Inc.ﬂ 
and ﬁMcAllister Brothersﬂ were a single integrated en-

terprise, the General Counsel served each entity with a 
subpoena (containing approximately 30 pars.) that was 
largely duplicative of the subpoena served on the other. 
Moreover, as the judge observed, the scope of the 
General Counsel™s subpoenas was largely a function of 
the Respondent™s answer to the complaint, which denied 

all or part of every allegation, including, as examples, 
such indisputable matters as jurisdiction and the Union™s 
labor organization status at ﬁmaterial times.ﬂ
4  In any 
                                                          
                                                                                             
4  The Union was a well-established labor organization with a long 
history of representing employees in the maritime industry.  Counsel, 
moreover, was personally famili
ar with the Union.  See 
Bridgeport & 
Port Jefferson Steamboat Co.
, 313 NLRB 542 (1993).  Further, Coun-
event, the breadth of the subpoenas does not establish 
that they were unduly burdensome.  See 
NLRB v. Caro-
lina Food Processors
, Inc.
, 81 F.3d 507, 513Œ514 (4th 
Cir. 1996) (emphasizing that ﬁa subpoena is not unduly 

burdensome merely because it requires the production of 

a large number of documentsﬂ in rejecting employer™s 
motion to quash General Counsel™s subpoena seeking 
several thousands of documents).  Nor did it justify the 

Respondent in failing to take even minimally reasonable 
steps to substantially comply with the subpoenas in a 
timely fashion.  We agree with the General Counsel that 
the Respondent at the very least had an obligation ﬁto 
begin a good faith effort to gather responsive documentsﬂ 
upon service of the subpoenas. 
As the judge suggested, such an effort might have 
avoided the need for sanctions.  We emphasize, more-

over, that any efforts the Respondent might have made 
toward compliance would not have compromised its abil-
ity to contest the scope of the subpoenas before the ap-

propriate authoritiesŠthe judge and, through the special 
appeal procedure (abandoned by the Respondent), the 
Board.  Now, however, the ju
dge™s exercise of discretion 
in the face of Counse
l™s decision to defy the authority of 
the judge and abandon the Board™s established proce-
dures is the sole appropriate issue before us. 
The judge afforded Counsel numerous opportunities to 
be heard before she imposed sanctions.  As described, 
before the General Counsel even moved for sanctions, the 

judge heard from Counsel on 
the Respondent™s position 
with respect to compliance. 
 Counsel asserted that he 

would consult with his client and comply within a ﬁrea-
sonable time.ﬂ  When the General Counsel actually 
moved for sanctions, the judge again afforded Counsel an 

opportunity to address the Respondent™s position on the 
compliance issues.  Counsel professed his willingness ﬁto 
explain what we™ve done in 
terms of ascertaining what 
documents might exist that would be responsive to the 
subpoenas and the sources we went to in order to deter-
mine how we would comply with the subpoenaﬂ but, 
of 
his own accord
, never offered such an explanation, com-
menting instead that it was ﬁreally besides the point.ﬂ 
Our dissenting colleague 
acknowledges Counsel™s 
omission, but asserts that the judge too erred in not press-

ing Counsel for more specific information about the Re-
spondent™s compliance efforts and about how long it 
 sel himself represented the Respondent on June 13, 1997, when it en-
tered into a stipulated election agreement with the Union without rais-
ing any doubts about its labor organization status.  This was contempo-

raneous with the alleged violations. 
 We thus find it inexplicable that 
Counsel would deny that the Union was a statutory labor organization 

at the ﬁmaterial times.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 398 
would take the Respondent 
to produce the subpoenaed 
documents.  We respectfully disagree. 
As the judge emphasized, the Respondent was obliged 
to substantially comply with the subpoenas upon the 
judge™s order.  The Respondent failed to do so.  That the 

Respondent might have intended or been able to produce 
the documents at some later point is no excuse; the Gen-
eral Counsel™s motion was ri
pe for decision.  Accord-
ingly, the judge gave all sides an opportunity to be heard 
on the motion and then acted on it. 
As for the judge™s decision not to press Counsel for 
more specific information about the Respondent™s com-
pliance efforts, it was clear that the Respondent had not 

made any significant efforts 
to gather the subpoenaed 
documents.  Counsel repeatedly asserted that the Re-

spondent had no obligation to gather any documents 

prior to the judge™s disposition of its petitions to revoke.  
Although there would be nothing inconsistent in the Re-
spondent taking this position while simultaneously gath-

ering the relevant documents, 
there is no evidence that 
the Respondent pursued the latter component of such a 
dual strategy.
5Similarly, the judge did not abuse her discretion by 
failing to press Counsel about how long it would take the 
Respondent to comply.  Counsel had demonstrated that 

he was unable to give a specific timetable.
6                                                          
                                                                                             
5 Prior to hearing the General Counsel™s motion for sanctions, the 
judge challenged Counsel as follows: 
ﬁI have not heard from you that 
there has been any attempt to gather
 any information.  I don™t physi-
cally see any documents here that 
you™ve brought today and I don™t see 
that there has been any attempt to ev
en begin to comply.ﬂ  Counsel did 
not respond with an explication of the Respondent™s compliance efforts.  
Instead, Counsel offered only three 
pieces of correspondence that he had in the hearing room all along. 
Then, following the judge™s imposition of sanctions and opening 
statements, Counsel asserted that 
the Respondent was now undertaking 
ﬁsome efforts with respect to complianceﬂ and had ordered up some 
documents.  He explained, ﬁI just wa
nted to put on the record that as 
soon as we had the opportunity 
following the issuance of the order with 
respect to the petition to revoke we began our process of compliance
ﬂ (emphasis added).  This may not have been an explicit admission that 
the Respondent had not taken steps toward compliance prior to the 
opening of the hearing, but Counsel™s assurance that the Respondent 

was then beginning its process of compliance leaves little doubt about 
the matter. 
This conclusion is further evidenced by the Respondent™s subsequent 
production of three boxes of documents later in the day.  These were 

not documents that the Respondent previously had gathered in anticipa-
tion of complying with the subpoenas.  Indeed, Counsel did not know 

what the boxes contained.  When directly asked if the boxes contained 
employees™ W-4 forms, Counsel could offer only that the three boxes 
contained a ﬁlarge number of documents.ﬂ 
6 When the judge first ordered the Respondent to produce the sub-
poenaed documents, Counsel responded, ﬁat the next break we will 

consult with our client . . . and we will advise you about how 

promptly.ﬂ  When the judge repeat
ed her order, Counsel explained, 
ﬁOur intention would be to produce them as quickly as we possibly can 

within a reasonable period of time.ﬂ
  Even after the General Counsel 
Finally, we find, in agreement with the judge, that the 
Respondent™s noncompliance was likely to prejudice the 
General Counsel™s case and the overall proceeding.  The 
General Counsel had commenced his case-in-chief and, 
by Counsel™s own admission, the Respondent was just 

then beginning its process of 
compliance.  Even assuming 
that no further problems arose (a dubious assumption 

given a subsequent incident involving subpoenaed Coast 

Guard records, described in sec. IV(C)(2) of the judge™s 
decision), the General Counsel likely would have been 
forced to alter, or even delay, the presentation of her case 
over the ensuing hearing dates depending on the Respon-
dent™s conception of a ﬁreason
able timeﬂ and what docu-
ments the Respondent happened to produce or not pro-
duce.  As the judge pointed 
out, there was already diffi-
culty getting subpoenaed witnesses to appear when 
scheduled because they were aboard vessels at various 
times.  The Respondent™s failure to timely produce sub-
poenaed documents could have meant that the General 

Counsel would have been forced to recall previously ex-
amined witnesses, as well, which would have further dis-
rupted and prolonged the hearing. 
For all of these reasons, we find that the judge did not 
abuse her discretion in imposing limited sanctions 

against the Respondent.
7 raised the possibility of sanctions, Counsel again offered nothing more 
specific than that the Respondent ﬁw
ill now endeavor as quickly as we 
can to produce the documents.ﬂ 
7 The judge recommended that th
e Board warn Counsel based on 
counsel™s handling of the subpoenas, 
his answer to the complaint, and 
other incidents arising during the hear
ing.  We do not pass on the judge™s 
recommendation.  Should any person be
lieve that an attorney or other 
party representative has engaged in
 misconduct during any stage of any 
Agency proceeding, allegations of such misconduct are to be submitted 
to the investigating officer under Sec. 102.177 of the Board™s Rules and 

Regulations.  Those allegations are no
t to be submitted to the Board in 
the first instance.  Sec. 102.177(e) en
sures that ﬁAll al
legations of mis-
conductﬂ will be handled according to
 established procedures with ap-
propriate due process safeguards.  Th
e procedures require the investigat-
ing officer to complete a full inve
stigation even before considering 
whether to institute disciplinary proc
eedings.  Moreover, even when an 
investigation leads to the instituti
on of disciplinary proceedings, the 
proceedings are conducted in accordan
ce with all of the due process 
measures described in Sec. 102.177(e) 
and (f).  We express no view on 
whether disciplinary action, or even
 the institution of a disciplinary 
proceeding, is warranted with resp
ect to Counsel™s conduct during the 
proceedings.  We shall transmit the judge™s recommendation to the 

investigating officer, with whom th
e judge should have filed her recom-
mendation. 
However, we do disavow the judg
e™s suggestion that Respondent™s 
counsel previously had engaged in misconduct during a hearing.  In the 
case cited by the judge for that proposition, 
Salvation Army Residence
, 293 NLRB 944 (1989), enfd. mem. 923 F.2d 846 (2d Cir. 1990), the 
Board adopted the administrative 
law judge™s specific finding that 
Respondent™s counsel had not engaged 
in any unethical conduct in that case.  Accordingly, the judge erred in suggesting that Respondent™s 

counsel has a prior record of interfering with the Board™s hearing proc-

ess.     MCALLISTER TOWING 
& TRANSPORTATION CO
. 399
III. THE RESPONDENT
™S ALLEGED UNFAIR LABOR 
PRACTICES
 The Union™s campaign began in May 1997
8 and fo-
cused on a unit of the Respondent™s tugboat workers.  On 
May 30, the Union petitioned the Board to hold a repre-

sentation election, which the Board conducted on July 2.  
The Union lost the election by a vote of 32 to 7.  On Oc-
tober 21, 1998, however, the 
Board set aside the election based on the Respondent™s grant of an across-the-board 
wage increase to the unit employees in June, and directed 
a second election.  The election was never held. 
Based on charges filed by the Union in November 
1997 and May 1998, the General Counsel, on March 31, 

1999, issued the complaint, alleging, among other things, 
that the Respondent violated Section 8(a)(1) by granting 
employees: (1) the June wage increase; (2) new TVs and 

VCRs for their tugboats; (3) 
a grievance procedure; (4) 
access to an existing 401(k) retirement plan; (5) five paid 

holidays; and (6) another across-the-board wage increase 

in December.  The complaint 
also alleges that a bargain-ing order is necessary to remedy these violations.  In 

anticipation of securing a barg
aining order, the complaint 
further alleges that the Respondent violated Section 
8(a)(5) and (1) by failing and refusing to recognize and 
bargain with the Union since June 6, the date the Union 

allegedly obtained a valid card majority, and by unilater-
ally granting the above benefits. 
A. The Judge™s Decision 
The judge found some, but not all, of the alleged viola-
tions.  The judge found that the Respondent™s grant of 
the June wage increase was unlawful.  In making this 
finding, however, the judge relied only on evidence that 
the Respondent accelerated th
e timing of the increase 

from about July 6 to June 1 to discourage employee sup-
port for the Union.  The judge also found unlawful the 
Respondent™s postelection extension of its 401(k) plan to 

employees and grant of five paid holidays.  The judge 
dismissed all of the allegations relating to the TVs and 
VCRs, the grievance procedure, and the December wage 
increase. Turning to the remedy, the judge found that the Re-
spondent™s unfair labor practi
ces warranted issuance of a 
remedial bargaining order based on the Union™s showing 
that it had obtained valid authorization cards from a ma-
jority of unit employees by June 6.  See 
NLRB v. Gissel 
Packing Co., 395 U.S. 575 (1969).  The judge found that 
the violations, particularly those involving the June wage 

increase and the 401(k) plan, were serious and of a char-

acter that tends to have a lasting impact on employees.  
Finally, she found that the Respondent™s failure and re-
                                                          
                                                           
8 All dates are 1997, unless stated otherwise. 
fusal to bargain with the Union since June 6 and its uni-
lateral granting of the wage, 401(k), and holiday benefits 

violated Section 8(a)(5) and (1).
9B. Discussion 
We agree with the judge that the Respondent violated 
Section 8(a)(1) by accelerating 
the timing of the mid-year 
wage increase from July to June.  See 
Mercy Hospital 
Mercy Southwest Hospital
, 338 NLRB 545 (2002) (em-
phasizing that timing alone of a benefit may be unlawful); 

see also Onan Corp.
, 338 NLRB 913 (2003) (recognizing 
that timing of grant of benefit may be unlawful even if 
benefit would have been granted later in any event).  We 
further agree that the Respondent violated Section 8(a)(1) 

by extending its 401(k) plan to the unit employees and 
granting the employees five paid holidays.  We do not 
find in this case, however, that a 
Gissel bargaining order 
is warranted to remedy the violations. 
Although this is a close case, the Respondent did not 
engage in what the Board and the courts have character-
ized as ﬁhallmarkﬂ violations
 (e.g. threats of plant clo-
sure, job loss, and discharge) justifying the issuance of 

bargaining orders.  See 
Adam Wholesalers
, Inc.
, 322 
NLRB 313, 314 (1996); 
Koons Ford of Annapolis
, 282 
NLRB 506, 508 (1986), enfd. mem. 833 F.2d 310 (4th 

Cir. 1987), cert. denied 485 U.S. 1021 (1988).  This is 

not to suggest that the Respondent™s violations were in-
significant, but, rather, simply to recognize that the viola-
tions were not of the sort that typically preclude the hold-
ing of a fair rerun election. 
The judge™s decision to recommend a bargaining or-
der, moreover, was influenced by her assessment that the 
June wage increase would have a lasting impact on unit 
employees.  She emphasized that, because such increases 

ﬁregularly appear in paychecks, they are a continuing 
reminder that ‚the source of benefits now conferred is 

also the source from which future benefits must flow and 

which may dry up if not obliged.™ﬂ  We agree that unlaw-
ful wage increases do tend to have a lasting impact on 
employees.  In this instance, however, the judge did not 
find that the increase itself was unlawful.  Instead, she 
found only that the timing 
of the increase was unlaw-

ful.10  The judge credited the 
Respondent™s claim that it 
would have granted a midyear
 increase even in the ab-
sence of the organizing campaign to address its legiti-
mate concern over employee tu
rnover.  Accordingly, at 
 9 The judge did not make a finding that the Union demanded recog-
nition on or prior to June 6. 
10 The General Counsel™s reliance on 
Overnite Transportation, Co.
, 329 NLRB 990, 991 (1999), in which 
the Board counted an ﬁunprece-
dented wage increaseﬂ among the employ
er™s ﬁhallmarkﬂ violations of 
the Act, is thus misplaced. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 400 
least after July, the employees 
would, in any event, have 
been receiving the wage adjustment. 
It is true that the unit employees continue to benefit 
from the Respondent™s unlawful extension of its 401(k) 
retirement plan and its grant of five paid holidays.  But 

even considering these additional violations, we are un-
able to conclude that a bargaining order is necessary.  As 
the Respondent argues, the Board has found 
Gissel bar-
gaining orders unwarranted in cases involving compara-
ble, and even slightly more egregious, violations.  See, 
e.g., Yoshi™s Japanese Restaurant & Jazz House
, 330 
NLRB 1339 (2000) (refusing to issue 
Gissel order where 
employer unlawfully granted wage increases to union 

activists, interrogated employees, solicited grievances, 
and threatened plant cl
osure); see also, e.g., 
G.H. Bass 
Caribbean
, Inc.
, 306 NLRB 823 (1992) (refusing to issue 
Gissel order where employer unlawfully granted an 
across-the-board wage increase and dental insurance 
coverage).
 For these reasons, we shall 
not issue a bargaining order 
to remedy the Respondent™s unfair labor practices.
11  At 
the same time, we find that a notice posting alone likely 

will be insufficient to permit the holding of a fair rerun 
election.12  As discussed, the employees will continue to 
be reminded of the Respondent™s unlawful conduct by the 
401(k) benefits and five paid holidays.  Also, as the Gen-
eral Counsel contends, it is significant that the Respon-
dent continues to employ Ge
neral Manager Steven Kress, 
who was personally involved in the unlawful grants of 
benefits described above.  See 
Consec Security, 325 NLRB 453, 454Œ455 (1998), enfd. 185 F.3d 862 (3d Cir. 

1999) (recognizing that participation of high-ranking 
management officials in unfair labor practices compounds 

coercive effect).  In these circumstances, we find that 
additional remedial action is necessary to dissipate as 
much as possible the lingering effects of the Respondent™s 
unlawful conduct and to ensure a free and fair rerun elec-
tion.  Therefore, we shall require that the Respondent 
permit a Board agent, at its 
Staten Island yard, to read aloud to employees the notice in the presence of a respon-
sible management official at 
the yard.  As the Board has 
previously observed, ﬁthe public reading of the notice is 
an ‚effective but moderate way to let in a warming wind 
of information and, more important, reassurance.™ﬂ 
United 
                                                          
                                                           
11 It therefore is unnecessary to pass on the Respondent™s exceptions 
to the judge™s finding that the Union obtained a valid card majority.  
Similarly, we find it unnecessary to 
consider the Respondent™s motions 
to supplement the record with more
 recent information on the identifi-

cation of employees in the 
relevant bargaining unit. 
12  The Board™s traditional remedies do not require a respondent to 
withdraw unlawfully granted bene
fits from employees.  See 
Parts 
Depot, Inc.
, 332 NLRB 670, 675 (2000); 
Color Tech Corp.
, 286 NLRB 
476, 477 (1987). 
States Service Industries
, 319 NLRB 231, 232 (1995) 
(quoting 
J.P. Stevens & Co. v. NLRB
, 417 F.2d 533, 540 
(5th Cir. 1969)), enfd. 107 
F.3d 923 (D.C. Cir. 1997). 
Finally, because we have de
termined not to issue a 
bargaining order in this case, we must also reverse the 
judge™s findings that the Respondent violated Section 
8(a)(5) and (1) by failing and refusing to bargain with the 
Union since June 6 and by unilaterally granting the bene-

fits discussed above. 
ORDER The National Labor Relations Board orders that the 
Respondent, McAllister Towi
ng & Transportation Com-
pany, Inc. and its wholly owned subsidiary, McAllister 
Brothers, Inc., as a single enterprise, Staten Island, New 
York, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Accelerating the timing of across-the-board wage 
increases to discourage employees from engaging in pro-

tected activities. 
(b) Granting employees a 401(k) retirement plan and 
paid holidays to discourage them from engaging in pro-

tected activities. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act 
(a) Within 14 days after service by the Region, post at 
its facilities in Staten Island
 and 17 Battery Place, New 
York, copies of the attached notice marked ﬁAppen-
dix.ﬂ
13  Copies of the notice, on forms provided by the 
Regional Director for Region 2, after being signed by the 
Respondent™s authorized representative, shall be posted 
by the Respondent and ma
intained for 
60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 
steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 

material. 
(b) Within 14 days after service by the Region, mail a 
copy of the notice marked ﬁAppendixﬂ to all employees 

in the appropriate unit who have been employed by the 
Respondent at any time since 
June 6, 1997.  The notice 
shall be mailed to the last kno
wn address of each of these 
employees after being signed by the Respondent™s au-

thorized represen
tative.  The appropriate unit is: 
 13 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 401
All full-time and regular part-time licensed and unli-
censed employees on tugboats operated by Respondent 

regularly in the Port of New York and vicinity, defined 
as an area extending north to Yonkers, east to Stepping 
Stones, and south to the Colregs demarcation line, but 

excluding all captains, all shore-based and office per-
sonnel, and guards, professional employees, and super-
visors as defined in the Act. 
(c) Within 14 days after service by the Region, permit 
a Board agent, at the Respondent™s Staten Island yard, to 

read aloud to all employees in the appropriate unit the 
notice marked ﬁAppendixﬂ in 
the presence of a responsi-
ble management offi
cial at the yard. (d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER SCHAUMBER
, dissenting in part. 
I join my colleagues in finding that Respondent vio-
lated Section 8(a)(1) of the Act by its 1-month accelera-
tion of a scheduled wage increase, and I agree that a re-
medial bargaining order is not an appropriate remedy for 
the violations found in this case.  However, unlike my 

colleagues, I would find that
 the judge erred in imposing 
Bannon Mills
™1 sanctions against Respondent because 
the record does not establish 
deliberate defiance or abuse 
of the Board™s subpoena procedures sufficient to impugn 
the integrity of the hearing process.
2I. FACTS The General Counsel filed complaint against Respon-
dent on March 31, 1999, and Respondent served its an-
swer on April 14.  More than 2 months later, and just 2 
weeks before the hearing, Re
spondent received on July 2, 
1999, two broad subpoenas duces tecum issued by the 
General Counsel seeking some 60 categories of docu-
ments.
3  On July 7, Responden
t received a third, albeit 
                                                          
                                                                                             
1 146 NLRB 611 (1964). 
2 Because of the judge™s erroneous 
Bannon Mills™ ruling, the case 
should be remanded for reconsiderati
on of the two postelection  8(a)(1) 
violations found by the judge. 
 Since I believe the judge™s 
Bannon 
Mills™ ruling renders the record inadequa
te to find the two postelection 
violations, I disagree with the majority™s notice-reading remedy.  Fur-
thermore, since I agree with the majo
rity that the Respondent violated 
Sec. 8(a)(1) by the timing of its wage increase, 
but that the wage in-
crease itself was not unlawful
, I do not join my colleagues in their 
observation regarding the impact on employees of 
an unlawful wage 
increase. 3 As to at least two of the subpoenas at issue, it is true that the Gen-
eral Counsel satisfied the minimum ﬁrecommend[ed]ﬂ guidelines set 
forth in the Board™s Casehandling Manual, NLRB Casehandling Man-

ual (Part I) Unfair Labor Practice Proceedings, Sec. 11778, by serving 
the subpoenas exactly 2 weeks before the hearing.  However, satisfac-
brief, subpoena from the General Counsel.  Respondent 
filed timely petitions to revoke, which were heard by the 

judge during a teleconference on July 13, the day before 
the hearing. 
During the July 13 teleconf
erence, a transcript of 
which is not available, the judge informed the parties that 

she would rule on the petitions the following morning.  
The judge also apparently in
formed counsel for Respon-
dent that she expected him to be in a position to ﬁsub-
stantially complyﬂ with the su
bpoenas at the start of the 
hearing.  Respondent™s counsel understood from the tele-

conference, erroneously as it turned out, that Respondent 
would be permitted at least a ﬁreasonable timeﬂ to pro-

duce documents responsive to those portions of the sub-
poenas the judge ultimately sustained.  [Tr. at 35.] 
On the morning of the hear
ing, the judge granted Re-
spondent™s petitions to revoke as to various categories of 

documents, then ordered Respondent to immediately 
produce the balance of the su
bpoenaed records. Respon-
dent™s counsel informed the judge that he could not im-
mediately produce the docume
nts, and requested the op-
portunity to consult with his client to determine how 
quickly the documents could be brought to the hearing.  
Counsel represented to the judge that he would comply 
ﬁas promptly as possible.ﬂ  
Without asking either how 
long it would take to produce the documents or how 
thorough the resulting production would be, the judge 
entertained argument on 
Bannon Mills
™ sanctions.  Dur-
ing the course of that ar
gument, Respondent™s counsel 
represented that he was ﬁprepared to explain what we™ve 

done in terms of ascertaining what documents might ex-
ist that would be responsive to these subpoenas and the 
sources we went to in order to comply.ﬂ  [Tr. at 36.]  

Regrettably, counsel did not actually make a proffer 
specifying the scope of Respon
dent™s compliance efforts, 
and the judge did not ask for one. 
Instead, the judge inferred, based on Respondent™s ar-
guments and the absence of an
y significant production of 
documents immediately following her ruling on the peti-
tions to revoke, that Respondent had engaged in no good-
faith efforts to comply with the subpoenas prior to the 
hearing.  Consequently, the judge imposed partial 
Ban-non Mills
™ sanctions, permitting the General Counsel to 
prove by secondary evidence 
those issues on which there 
 tion of bare minimum standards is
 not a goal to which the General 
Counsel should aspire, nor one that we should endorse.  The timing of 
the issuance of a subpoena as well as its breadth are relevant factors 
that should be considered in assessing the reasonableness of a party™s 
compliance efforts for purposes of 
Bannon Mills™ sanctions.  In my 
view, this case is also indicative of 
the need for revisions to the Board™s 
discovery procedures.  I would re
quire earlier issuance of subpoenas 
and a mandatory meet and confer conference before the filing of a 

petition to revoke.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 402 
was, in her view, noncompliance with the subpoenas, and 
precluding Respondent from rebutting that evidence.  

The parties then made openin
g statements and adjourned 
for lunch.  Before doing so, Respondent™s counsel in-

formed the judge that several boxes of documents were 

on their way to the hearing room. 
After the lunch break and before the General Counsel 
called his first witness, Respondent™s counsel offered 

three boxes of documents for examination, but the Gen-
eral Counsel refused, preferring to litigate under the 
judge™s 
Bannon Mills
™ ruling.  As a result of this ruling, 
Respondent could not present witness testimony in de-

fense of complaint allegations that it unlawfully granted 

employees 401(k) and holiday benefits.
4II. ANALYSIS
 A. The Judge™s Bannon Mills™ Sanctions 
A Bannon Mills
™ preclusion sanction serves two re-
lated purposes.  First, to prevent a litigant who willfully 

frustrates discovery from gaining an unfair advantage by 

introducing evidence in support of his position on the 
factual issue for which the discovery was sought.  Sec-
ond, evidentiary sanctions serve to ﬁprotect the integrity 

of the Board™s hearing processﬂ
5 by deterring misconduct 
(such as flagrant defiance of valid subpoenas) inimical to 

the adjudicative process. 
In determining the appropriateness of 
Bannon Mills
 sanctions, the Board has explained that: 
Whether it be production of a document or testimony 

as a witness it is the 
deliberate refusal
 to timely pro-
duce or testify that is the 
critical element of abuse of 
Board subpoena process, and/or indicative of an adver-
sary™s intended imposition of an unfair evidentiary dis-
advantage upon his opponent.ﬂ  
People™s Transporta-
tion Service
, 276 NLRB 169, 222 (1985) (emphasis in 
original). 
The requirement of a ﬁdeliberate refusalﬂ or similar willful 
misconduct is akin to the ﬁbad faithﬂ finding required for 
imposition of evidentiary sanctions by a district court pursu-
ant to its ﬁinherent powers.ﬂ
6  Implicit in that requirement is 
                                                          
                                                                                             
4 Ironically, the Bannon Mills
™ ruling also affected the General 
Counsel™s presentation of his case-in-chief.  Even though the Respon-
dent made available its employees™ W-4 forms, the General Counsel 

was unable to use them to authenticate employee signatures on authori-
zation cards, requiring a more laborious authentication process using 
secondary evidence.  
5 NLRB v. C.H. Sprague & Sons Co
., 428 F.2d 938, 942 (1970). 
6 See, e.g.,
 Morrison v. International Programs Consortium, Inc
., 240 
F. Supp.3d 53, 56 (D.D.C. 2003) (a
lleged misconduct must constitute 
ﬁbad faithﬂ to justify invocation of 
court™s inherent powers to sanction); 
U.S. v. Wallace
, 964 F.2d 1214, 1219 (D.C. Cir. 1992) (ﬁ[I]t is settled 
that a finding of bad faith is requi
red for sanctions under the court™s 
inherent powers.ﬂ); See also 
Roadway Express, Inc. v. Piper
, 447 U.S. 
a showing of misconduct sufficiently egregious that it can 
fairly be said to impugn the integrity of the Board™s hearing 

process. 
In the instant case, the sole basis for the judge™s impo-
sition of sanctions, which occurred before the presenta-

tion of any evidence, was Respondent™s alleged failure to 
comply with the General Counsel™s subpoenas.  More 
specifically, the judge faulted Respondent for failing to 

produce responsive documents at the hearing immedi-
ately following her ruling on the petitions to revoke, and 
for failing to engage in ﬁany meaningful attempt to com-
plyﬂ with the subpoenas before that ruling. 
Turning to the latter rationale first, I concur with my 
colleagues and with the judge that a party who simply 

ignores a subpoena pending a ruling on a petition to re-
voke does so at his or her peril.  If Respondent, in fact, 

engaged in no efforts to identify and gather responsive 
documents prior to the hearing (which here coincided 
with the ruling on the petitions to revoke), I would agree 

that 
Bannon Mills
™ sanctions would be appropriate.
7  However, it is incumbent upon a judge prior to imposing 

sanctions to ascertain whether such noncompliance actu-

ally occurred and to establish 
a record to that effect suffi-
cient for our review.  Here, despite Respondent™s coun-

sel™s proffer that he was prepared to describe Respon-

dent™s prehearing compliance efforts, and despite Re-
spondent™s production of three litigation boxes full of 
documents within a few hours, the judge never asked 

Respondent™s counsel what co
mpliance efforts had been 
made.
8  In my view, that was error and deprived us of the 
 752, 767 (1980) (remanding for failure to
 make specific bad-faith find-
ings required for invocation of
 court™s inherent powers).
 7 That is not to say, however, that
 a party who has filed a timely peti-
tion to revoke must be prepared to produce all responsive documents 
immediately upon a ruling on that petition.  If that were the case, the 
right to file a meritorious petition to revoke would be eviscerated, as 

the disruption and expense of gathering and duplicating documents in 
response to what later may be rule
d irrelevant and/
or overly burden-
some subpoena requests already would have been incurred.  A post hoc
 ruling that such efforts and expe
nses were unnecessary affords little 
solace.  Moreover, such a standard would create an incentive for the 
General Counsel to wait until the last minute to issue the broadest pos-

sible subpoenas, thereby disrupting a respondent™s hearing preparation 
and forcing respondent to choose between the Scylla of unwarranted 
expense and the Charybdis of potential sanctions. 
8 My colleagues cite various record excerpts in support of their posi-
tion that the judge provided Responde
nt sufficient opportunity to af-
firmatively detail its prehearing s
ubpoena compliance efforts.  How-
ever, the record is replete with nu
merous instances in which the judge 
cut off argument on precisely this point.  See,
 e.g., Tr. at 28 (Counsel:  
ﬁI™m not finished.  With respect to
 the subject of the conference call 
yesterdayŠﬂ Judge:  ﬁI™m not talking about our conference call.  
You™re producing the documents now.ﬂ); Tr. at 29 (Counsel:  ﬁBefore 
we get to that Your Honor, I just want
 toŠﬂ Judge: ﬁNo. . . .  I™ll decide 
what we do when.ﬂ); Tr. at 40 (Counsel: ﬁYour Honor, may I make a 
brief statement on this [sanctions] is
sue?ﬂ  Judge: ﬁNo.  I™ve heard all 
the arguments.ﬂ)  More importantly, however, the burden was not on 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 403
facts necessary to meaningfu
lly assess the propriety of 
the sanctions imposed. 
Because the judge never asked Respondent about the 
nature of its prehearing compliance efforts before impos-
ing sanctions, my colleagues must parse the record for 

fragile threads from which to weave a sheer (albeit fa-
cially beguiling) inference, held together by interpreta-
tion and supposition, that Respondent sat by idly await-

ing the judge™s ruling on the petitions to revoke.
9  If the sanctions in this case were less severe (amounting to a 

default judgment on certain issues), or if the Respondent 
bore the burden of proving that sanctions were not ap-
propriate, such artistry mi
ght suffice.  However, the 
stakes here were high and the burden of justifying the 
imposition of sanctions rested squarely on the judge.  In 
absolute candor, the best 
any
 of us can do on this record 
is to guess at what may have happened, and, in my view, 
that is simply not good enough. 
Respondent™s failure to produce more than a handful 
of documents immediately following the judge™s ruling 
on the petitions to revoke is a closer call.  The judge ap-
parently did signal to Respondent™s counsel during the 

teleconference the night before that she expected Re-
spondent to be in a position to ﬁsubstantially complyﬂ 
with the subpoenas when the hearing opened, and this 

Respondent failed to do.  Though I agree that noncom-
pliance with a judg
e™s directive may warrant sanctions in 
an appropriate case, several factors militate against that 
result here. 
First, this is not the typical 
Bannon Mills
™ case in 
which a party has steadfastly refused to produce docu-
                                                                                            
                                                           
Respondent to establish why sanctions
 were not appropriate, the burden 
was on the judge to make findi
ngs to show why they were. 
9 For example, my colleagues repeatedly refer to statements by Re-
spondent™s counsel that Respondent would ﬁbegin complianceﬂ now that 
the judge had ruled on the petitions to revoke, and infer from such 
statements that no prehearing subpoena compliance efforts occurred.  

However, when read in context, th
e statements plainly refer to compli-
ance with the judge™s order on the petitions to revoke; not with the sub-
poenas themselves.  Since the judge™s
 order substantially narrowed the 
scope of the subpoenas, and since 
the order was not issued until the 
opening of the hearing, Respondent obviously could not have begun 

complying with the judge™s order in a
dvance of the hearing.  In fact, in 
the single instance in which the judge specifically asked whether Re-
spondent had engaged in prehearing co
mpliance efforts with respect to a 
particular subpoena paragraph,
 the answer was yes.  See
 Tr. at 23.  
Hence, contrary to the majority, I find that the only evidence that does 

exist regarding whether Respondent 
pursued a ﬁdual strategyﬂ of com-
plying with the subpoenas while preser
ving its argument that it was not 
obligated to do so in advance of a ruling on the petitions to revokeŠ

namely, Respondent Counsel™s repres
entations and the actual production 
of three boxes of documents at the h
earing before the presentation of a 
single witnessŠactually undermines 
the judge™s and majority™s infer-
ences. ments or witnesses despite a directive to do so.
10  Here, 
after receiving the judge™s 
ruling, Respondent committed 
to producing the responsive documents ﬁas promptly as 
possible.ﬂ  The Respondent, th
erefore, never refused to 
provide the information that the General Counsel 
sought.
11  Second, absent a transcript of the teleconfer-
ence, it is difficult to assess whether Respondent™s coun-

sel reasonably could have believed, as he maintained at 

the hearing, that Respondent would be permitted time to 
comply with the judge™s ruling once rendered.
12  Third, 
the facts that the General Counsel™s subpoenas issued at 

the last possible minute and were not ruled upon until the 
day of the hearing are mitigating factors that should have 

been weighed in assessing 
the appropriateness of sanc-
tions.  Finally, in this case, the judge made no effort be-

fore imposing sanctions to determine if the responsive 

documents could be produced without prejudicial delay, 
a necessary predicate to fi
nding that the conduct would 
truly impugn the integrity of the hearing process. 
Thus, for the reasons stated above, I conclude that the 
judge erred in imposing 
Bannon Mills
™ sanctions without 
first: (1) determining the scope of Respondent™s prehear-
ing compliance efforts, and (2) making some effort to 
ascertain how long it would take to Respondent to fully 
comply with her ruling on the petitions to revoke.  The 

latter facts were necessary to properly balance the detri-
ment of any delay to the proceeding against the prejudice 
of preclusive sanctions to Respondent™s ability to defend 

the unfair labor practice allegations.  In short, 
Bannon 
Mills™ sanctions, like the inherent powers of the courts, 
 10 See, e.g.,
 NLRB v. American Art Industries, 
415 F.2d 1223, 1229 
(5th Cir. 1969), cert. denied 397 
U.S. 990 (1970) (affirming imposition 
of sanctions where company repeatedly refused to produce subpoenaed 
records despite denial of motion to quash); 
Midland National Life In-
surance Co., 244 NLRB 3, 4Œ7 (1979), enfd
. 621 F.2d 901 (8th Cir. 
1980) (affirming sanctions where respondent™s counsel encouraged 

witnesses to defy subpoenas and pe
rsisted in refusing to produce sub-
poenaed witnesses and records). 11 Nor did Respondent, as the judge 
implies, insist on complying 
with the judge™s order to produce on a ﬁtimetable of its own choosing.ﬂ  
Rather, Respondent™s counsel requested
 the opportunity to confer with 
his client on how long it would take to produce the documents, at which 
point the judge could then assess wh
ether that amount of time would 
constitute a sufficiently prejudicial
 delay to warrant the imposition of 
sanctions.  See Tr. at 36 (ﬁ[W]e thi
nk the orderly way to proceed is that 
we consult with our client and we advise you how quickly we can com-
ply [with your order] and if the amo
unt of time it would take for Re-
spondent to comply is such that it constitutes non-compliance, then we 
can have an argument about sanctionsﬂ). 
12 A mistaken belief is not tantamou
nt to a deliberate refusal.  Unlike 
my colleagues, I do not view Resp
ondent™s decision not to highlight 
this factual issue in its arguments to the Board as undermining Respon-
dent™s position that the judge was ambiguous about her expectation 
during the teleconference.  Because no 
transcript of the teleconference 
exists, all Respondent could cite to is its counsel™s record statement, 
which is already before us. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 404 
must be exercised with restra
int and discretion.  See, e.g.
, Chambers v. NASCO, Inc.
, 501 U.S. 32, 44 (1991).  Be-
cause I do not believe that happened here, I respectfully 
dissent.
13APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT
 accelerate the timing of across-the-board 
wage increases to discourage you from supporting Local 
333, United Marine Division, International Longshore-
men™s Association, AFLŒCIO. 
WE WILL NOT
 grant you a 401(k) 
retirement plan and 
paid holidays to discourage you from supporting the Un-

ion. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the above 
rights guaranteed you by Section 7 of the National Labor 
Relations Act. 
 MCALLISTER 
TOWING 
& TRANSPORTATION 
COMPANY
, INC. AND ITS WHOLLY OWNED SUBSIDIARY
, MCALLISTER 
BROTHERS
, INC., AS A SINGLE INTEGRATED ENTERPRISE
  Ian Penny, Esq. 
and Jessica Drangel, Esq., for the General Counsel. Kenneth Margolis, Esq. and Laura Putney, Esq., 
for Respon-dent McAllister Towing & Transportation Company, Inc. 
and for Respondent McAllister Brothers, Inc.
 James Wasserman, Esq. 
and Karen Honeycutt, Esq
., for the 
Charging Party. 
                                                          
                                                           
13 The judge™s erroneous 
Bannon Mills™ ruling precluded Respondent 
from presenting evidence in support of its defense that two alleged Sec. 
8(a)(1) violationsŠthe postelecti
on extension of the company 401(k) 
plan to unit employees and the grant of five paid holidaysŠwere part 
of a corporatewide decision making process unrelated to union activity.  
Accordingly, I would remand these issu
es to the judge with instructions 
to reopen the record, permit the Respondent to introduce the errone-
ously excluded testimony, and make
 supplemental findings and conclu-
sions. 
DECISION STATEMENT OF THE 
CASE MARGARET M. KERN, Administrative Law Judge.  This case 
was tried before me in New York, New York, on July 14, 15, 
19, 27, 28, August 6, and Octo
ber 12, 13, and 14, 1999.  The 
complaint which issued on March 31, 1999, was based on un-
fair labor practice charges filed on November 26, 1997, and 
May 11, 1998, by Local 333, United Marine Division, Interna-
tional Longshoremen™s Associat
ion, AFLŒCIO (Local 333 or 
the Union) against McAllister Brothers, Inc. (Respondent).  An 

answer was filed on April 14, 1999. 
It is alleged that in May 1997,
 after the commencement of an 
organizing drive, a majority of
 Respondent™s employees work-
ing on tugboats operating in New York harbor signed authori-
zation cards for the Union.  On May 30, 1997, the Union filed a 
petition in Case 2ŒRCŒ21862 and on June 13, the parties en-
tered into a stipulated election agreement.  The Board con-
ducted an election on July 2, and the Union lost by a vote of 32 
to 7 with 2 challenged ballots.  On July 9, 1997, the Union filed 
timely objections to the election and on March 20, 1998, a hear-
ing officer sustained one of the objections
1 and recommended 
that the election be set aside and a new election be conducted.  

On October 21, 1998, the Board adopted the findings of the 

hearing officer and dire
cted a second election. 
It is further alleged in June 1997, Respondent threatened 
employees with loss of work if they voted in favor of the Un-
ion, and from June to December 1997,
2 Respondent granted 
benefits to unit employees in 
order to discourage them from 
supporting the Union.  The bene
fits alleged by the General 
Counsel are: (1) across-the-board wage increases in June and 

December; (2) new televisions and VCR™s on tugboats; (3) a 
new grievance procedure; (4) a 401(k) plan; and (5) five paid 
holidays.  The General Counsel cl
aims that traditional remedies 
are insufficient to erase the effects of these unfair labor prac-

tices and seeks a bargaining order remedy. 
For the reasons set forth here
in, I find Respondent violated 
Section 8(a)(1) of the Act by granting an across-the-board wage 
increase on June 6, by instituting a 401(k) plan and by granting 
five paid holidays to unit employees.  I find the Union achieved 
majority status as of June 6 a
nd, in view of the seriousness of 
the unfair labor practices engaged in, I recommend a bargaining 

order remedy.  The remaining allegations of the complaint are 
without merit, and I reco
mmend their dismissal.  
FINDINGS OF FACT
 I.  THE PLEADINGS AND RESPONDENT
™S MOTION TO STRIKE
 In the opening paragraph of the complaint, the General 
Counsel alleged McAllister Brothe
rs, Inc. as the Respondent in 
this case.  In the answer, filed by counsel representing both 
McAllister Brothers, Inc. and Mc
Allister Towing & Transporta-
 1 The objection sustained by the hearing officer involved the grant-
ing of an across-the-board wage increase in June 1997.  This wage 
increase is alleged as an unfair labor
 practice and is discussed below. 
2 All dates are in 1997 unless otherwise indicated. 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 405
tion Company, Inc. (MT&T),
3 counsel referred to both compa-
nies collectively as Respondent. 
 At the hearing, the General 
Counsel adopted the reference to
 both corporate entities as 
Respondent. In paragraphs 1(a) and (b), 
the General Counsel alleged the 
filing and service of the charges on Respondent.  In the answer, 
it was admitted that the charges were served by mail upon 
McAllister Brothers, but counsel denied knowledge or informa-
tion sufficient to form a belief as to the remainder of the allega-
tions.  On the first day of the 
hearing, counsel for Respondent amended the answer and admitted
 paragraphs 1(a) and (b) in 
full. In paragraphs 2(a) and (b), 
the General Counsel alleged ju-
risdictional facts as to McAllister 
Brothers, Inc.  In the answer, 
counsel denied these allegations but averred jurisdictional facts 

as to MT&T.  On the first day of the hearing, counsel amended 
the answer to admit jurisdictional facts with respect to both 
McAllister Brothers and MT&T. 
In paragraphs 2(c) and (d), th
e General Counsel
 alleged that 
at all material times McAllister Brothers and MT&T consti-
tuted a single-integrated enterprise and a single employer 
within the meaning of the Act.  In the answer, counsel denied 
knowledge or information sufficient 
to form a belief as to what 
constitutes ﬁmaterial timesﬂ and denied paragraphs 2(c) and (d) 
on this ground alone.  
In paragraph 3, the General Coun
sel alleged that at all mate-
rial times McAllister Brothers has been an employer engaged in 
commerce within the meaning of the Act.  In the answer, coun-
sel denied knowledge or informa
tion sufficient to form a belief 
as to what constitutes ﬁmateria
l timesﬂ and denied paragraph 3 
on this ground alone.  On the firs
t day of the hearing, counsel 
amended the answer to admit th
is allegation.  Counsel also 
admitted that MT&T is an employer engaged in commerce 
within the meaning of the Act. 
In paragraph 4, it is alleged that Steven Kress, general man-
ager of McAllister Brothers, 
Howard Sanborn, senior vice 
president of MT&T, and Cesare
 DelGreco, senior vice presi-
dent of MT&T, are supervisors and agents of Respondent 
within the meaning of the Act.  Prior to the filing of the answer, 
counsel filed a motion to strike the allegations regarding Sanborn and DelGreco on the ground that neither of these indi-

viduals were alleged in the complaint to have committed an 
unfair labor practice.  Respondent then filed its answer denying 
paragraph 4 on the ground that the entire paragraph was the 
subject of the pending motion to strike.  On April 28, 1999, 
Associate Chief Administrative 
Law Judge Joel Biblowitz is-sued an order denying the motion to strike.  Respondent did not 

thereafter amend its answer until the first day of trial when 
counsel admitted the supervisory and agency status of Kress, 
Sanborn, and DelGreco.  The amended answer admitted Kress™ 
status ﬁat all material timesﬂ as alleged in the complaint.  The 
amended answer admitted Sanborn and DelGreco™s status ﬁat 
material times prior to on or about July 31, 1998.ﬂ 
                                                          
                                                           
3 At the hearing, the General Counsel amended the complaint with-
out objection to change the name 
McAllister Transportation & Towing, 
Inc. to the correct name, McAllister Towing & Transportation Com-
pany, Inc. 
In paragraph 5, the General Counsel alleged the Union as a 
statutory labor organization.  Th
is allegation was denied in the 
answer but admitted on the 
first day of the hearing.
4In paragraph 6, it is alleged th
at in or about May, the Union 
commenced an organizational 
campaign amongst Respondent™s 
employees employed 
on its tugboats operating in and around 
New York harbor.  Respondent denied knowledge or informa-
tion sufficient to form a belief as to this allegation. 
In paragraphs 7(a), (b), (c), (d) 
and (e), it is alleged that on 
May 30, the Union filed a pet
ition in Case 2ŒRCŒ21862, that 
on July 2, the Board conducted an election, that the Union 

thereafter filed timely objections
 to the conduct of the election, 
that on March 20, 1998, a hearing officer issued a report find-

ing merit to one objection and 
recommending that a rerun elec-
tion be conducted, that Respondent 
filed exceptions to the hear-
ing officer™s report, and that 
on October 21, 1998, the Board 
denied Respondent™s exceptions a
nd directed a second election.  
Respondent denied knowledge or information sufficient to form 
a belief with respect to at least some part of each of these para-
graphs. Paragraph 8 of the complaint sets forth the unit that the Gen-
eral Counsel alleges has been at all material times appropriate for the purposes of collective ba
rgaining within the meaning of 
Section 9(b) of the Act.  The unit description in paragraph 8 

tracked the unit description in the stipulated election agreement 
entered into by the parties on June 13.  Respondent denied 
knowledge or information sufficient 
to form a belief as to what 
constitutes ﬁmaterial timesﬂ and denied paragraph 8 on this 

ground alone.  At the hearing, the parties stipulated to the fol-
lowing appropriate unit consis
ting of 47 employees:  
 All full-time and regular part-time licensed and unlicensed 

employees on tugboats operated by Respondent regularly in 
the Port of New York and vicinity, defined as an area extend-
ing north to Yonkers, east to Stepping Stones, and south to the 

Colregs demarcation line, but ex
cluding all captains, all shore-
based and office personnel, and guards, professional employ-

ees, and supervisors as defined in the Act.
5 Paragraphs 9 through 15 relate to the substantive unfair labor 
practice allegations, all of which were denied in the answer.  
On July 28, 1999, the fifth day of hearing, the General Coun-
sel moved to amend the complaint to allege that in or about the 
third week of June, Respondent, acting through Howard 
Sanborn, threatened to remove work from the unit and thereby 
cause unit employees to lose their work in the event they voted 
for the Union.  The motion to amend was granted over Respon-

dent™s objection and Respondent fi
led an answer denying this 
allegation.  4 The labor organization status of the Union was also the subject of 
pretrial subpoena litigation, discussed infra. 
5 This is the same unit descriptio
n as in the stipulated election 
agreement with the exception that in
 the election agreement, the names 
of seven tugboats were listed. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 406 
II.  SUBPOENA ISSUES A.  Subpoena B-331475 
On April 16, 1999, Respondent served upon the Union sub-
poena duces tecum B-331475.  In paragraph 1 of the subpoena, 
Respondent sought the production of materials relating to status 
of the Union as a labor organizati
on.  In its petition to revoke, 
the Union submitted to Administrative Law Judge Steven Davis 
a copy of a 1985Œ1988 collective-bargaining agreement be-
tween the Union and McAllister Brothers.  The Union also 
submitted the stipulated election agreement in Case 2ŒRCŒ
21862 signed by Respondent™s attorney.  Judge Davis granted 
the petition to revoke paragraph 
1 of the subpoena subject to 
the admission of these documents into evidence.  The issue was 

finally resolved on the first da
y of hearing when Respondent 
admitted to the Union™s labor organization status.  
B.  Subpoenas B-355566, B-355567, and B-355610 
Subpoena duces tecum B-355566 (27 paragraphs) was re-
ceived by the custodian of records for MT&T on or about July 
2, 1999, and subpoena duces tecum B-355567 (32 paragraphs) 
was received by the custodian of records for McAllister Broth-
ers on or about that same date.  Subpoena duces tecum B-
355610 (one paragraph) was received by the custodian of re-
cords for McAllister Brothers on or about July 7, 1999.  On 
July 9, 1999, Respondent filed petitions to quash all three sub-
poenas and on July 12, 1999, the General Counsel filed a re-
sponse in opposition.  Respondent
 interposed numerous objec-
tions to 58 of the 60 paragraphs
 contained in these three sub-
poenas including the claim that the subpoenas called for pro-

duction of ﬁhundreds of thousa
nds of pages of documents 
stored in numerous locati
ons throughout the world.ﬂ  
On July 13, 1999, the day before the opening of the hearing, 
I conducted a 90-minute conference
 call with counsel for all 
parties.  During that call I advised counsel that I would be rul-
ing on the petitions to revoke the following morning.  I further 
advised counsel for Respondent that
 I expected him to be in a 
position to substantially comply 
with the subpoena at the open-
ing of the hearing inasmuch as Respondent had been served 2 
weeks before.  I specifically ad
vised counsel that Respondent 
was not entitled to wait until the 
petition to revoke was ruled on 
to begin its search for documents.  I pointed out to counsel that 
petitions to revoke are frequen
tly ruled upon on the first day of 
trial and that he should be prepared to be in a position to effect 

substantial compliance. 
On July 14, 1999, immediately prior to the commencement of 
the hearing, I issued an order granting in part and denying in 
part the motions to quash.  At the beginning of the hearing, as a 
result of the amendments to the answer regarding jurisdiction 

and the supervisory status of Kress, Sanborn, and DelGreco, the 
General Counsel withdrew paragraphs M, N, O, and P of B-355566 and paragraphs D, E, F, G,
 Q, R, S, and T of B-355567.  
Respondent did not file a petition to revoke paragraph S of B-355566 and paragraph W of B-355567 and produced three 
pieces of correspondence in response to those two paragraphs. The General Counsel demanded production of the documents 
specified in the remaining 46 paragraphs of the subpoenas and 
Respondent was ordered to comply.  Counsel for Respondent 
stated that at the next break in
 the proceedings he would consult 
with his client and would thereafter announce how promptly 

Respondent would comply, poin
ting out that it was Respon-dent™s intention to produce the documents ﬁwithin a reasonable 

period of time.ﬂ Respondent™s counsel argued that the subpoe-
nas had been served approximately 2 weeks before the opening 

of the hearing and that ﬁtens of thousands of documentsﬂ were 
sought.  He continued ﬁif the notion of a good faith effort to 

comply with everything that was in Mr. Penny™s ridiculous 
subpoenas would involve realistically producing, gathering, and 
producing virtually every single piece of paper in the posses-

sion of the Respondent, throughout its offices through every 
file and the notion that we were obligated to do that prior to 
getting a ruling on the subpoena we
 think is inappropriate.ﬂ 
Counsel made no representation that Respondent had made any 
effort to locate any of the documents sought in these 46 para-
graphs, nor did it produce any 
documents.  Counsel for the 
General Counsel requested 
Bannon Mills™
 sanctions be im-
posed.  Specifically, the Genera
l Counsel sought permission to 
adduce secondary evidence, to prohibit Respondent from cross 
examining General Counsel™s witn
esses, to prohibit Respondent 
from rebutting the testimony of General Counsel™s witnesses 

and to have adverse inferences drawn.  I granted the application 
to the extent that I allowed the General Counsel to prove by 
secondary evidence those issues where there was noncompli-
ance with the subpoenas and I precluded Respondent from re-
butting that evidence.  I denied the General Counsel's applica-
tion to restrict Respondent™s ri
ght of cross-examination and I 
ruled that I would draw only thos
e adverse references that were 
appropriate.  The discussion of the subpoenaed documents was followed 
by opening statements.  At 
the conclusion of opening state-
ments, counsel for Respondent represented that during a break, 

efforts had been made with re
spect to subpoena compliance and 
several boxes of documents were
 expected to be delivered 
shortly.  Counsel further represented that Respondent™s files, 
which were in the hearing room, were also searched and a 
ﬁnumber of documentsﬂ were lo
cated responsive to the sub-poena.  After the lunch recess, c
ounsel represented that he had 
obtained a ﬁsubstantial volume of
 documentsﬂ which he then 
offered to turn over to the Ge
neral Counsel.  The documents 
were contained in three litigation size boxes.  Counsel for the 
General Counsel declined to accept the documents, stating that 
he intended to prove his case 
under the parameters of the 
Ban-non Mills™ sanctions.  On July 15, 1999, Respondent filed a 

request for special permission to appeal the 
Bannon Mills™
 rul-
ing.  On July 16, 1999, Respondent withdrew the request prior 

to the General Counsel filing a response. 
C.  Subpoena B-355619 
The General Counsel sought to introduce 30 authorization 
cards in support of the complaint allegation that the Union 

achieved majority status in the unit of 47 employees.
6 In para-
graph AA of subpoena B-355567, the General Counsel sought 
                                                          
 6 The General Counsel introduced two cards signed by the same em-
ployee bringing the total number of authorization cards introduced to 
31.  Because an employee cannot be counted twice, I will analyze the 
issue of majority status on the basis of 30 authorization cards.  
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 407
production of the original W-4 forms and job applications of 
Respondent™s employees for the purpose of authenticating the 
signatures on the authorization cards.  These documents were 
not produced and fell within the scope of the 
Bannon Mills™ sanction. 
At the end of the second day of the hearing, the General 
Counsel had introduced five authorization cards into evidence.  
The General Counsel represented 
that 11 card signers had failed to appear that day pursuant to subpoena.  The remaining 14 card 

signers had not been subpoenaed because, according to the Gen-
eral Counsel, many of them lived throughout the United States 
and it was logistically difficult to
 subpoena them and to enforce 
compliance of those subpoenas if necessary.  Counsel for the 

General Counsel had intended to
 authenticate these employees™ 
authorization cards by signature comparison with original W-4 

forms and job applications.  Respondent™s noncompliance with 
the subpoena, however, precluded that avenue of proof.  Coun-
sel for the General Counsel sought a modification of the 
Bannon 
Mills™ ruling to the extent that they would accept service of the 
W-4 forms and the job applicati
ons from Respondent.  Respon-
dent™s counsel objected, arguing 
that the General Counsel had opted to request Bannon Mills™ sanctions rather than seek sub-poena enforcement.  He furthe
r pointed out that the General 
Counsel had expressly rejected 
his previous offer to provide 
documents after the sanctions had 
been imposed.  I agreed with 
counsel for Respondent and denied the application to modify the 
Bannon Mills™ ruling in this piecemeal fashion.  I found that in 
making the judgment to seek the sa
nctions rather than to seek subpoena enforcement, the General Counsel necessarily had to 
have considered whether available secondary evidence would be 
sufficient to authenticate the cards and to establish the Union™s 
majority status.  Having made that judgment, and having de-
clined Respondent™s proffer of at least some of the subpoenaed 
documents the day before, I deni
ed the General Counsel™s appli-
cation to modify the 
Bannon Mills™ ruling.  At the suggestion of 
counsel for Respondent, I adjourned the proceedings for the day 
to allow the parties to discuss a possible resolution of these is-
sues.  The parties were not, however, successful in that en-
deavor. On July 27, 1999, the fourth day of the hearing, counsel for 
the General Counsel served on Respondent subpoena B-355619 
seeking production of all documents in Respondent™s posses-
sion issued by the United States Coast Guard to the 30 employ-
ees alleged to have signed cards.  The documents, which in-
cluded United States Merchant 
Mariner™s documents and Coast 
Guard licenses, each contained an employee signature.  Re-

spondent filed a petition to re
voke and the General Counsel 
filed a response in opposition.  On August 2, 1999, I issued an 

order denying the petition to revoke and directing Respondent 
to comply with the subpoena on August 6, 1999, the next 
scheduled hearing date.  On A
ugust 4, 1999, Respondent filed a request for special permission to appeal that order and the Gen-

eral Counsel filed a response in opposition.  On August 6, 
1999, the hearing was adjourned pending the decision of the 
Board on the special appeal and to give the General Counsel 
sufficient time to seek subpoena enforcement if necessary.  On 
September 10, 1999, the Board 
denied Respondent™s special 
appeal and Respondent advised 
the General Counsel that it 
would not comply with the s
ubpoena.  The General Counsel 
filed an application for subpoena
 enforcement in the District Court, Southern District of 
New York.  On September 28, 
1999, Judge Loretta A. Preska 
ordered Respondent to produce 
the documents on October 12, 1999, the next scheduled hearing 

date, and stated that any failure of Respondent to obey the 
court™s order could be 
punishable as contempt. 
On the morning of October 12, 1999, prior to the opening of 
the hearing, Respondent delive
red copies of the subpoenaed 
documents to the General Counsel.  At the start of the proceed-

ings, the General Counsel stated th
at it appeared that not all of 
the documents sought in the sub
poena had been produced.  The 
General Counsel also pointed out that some of the copies were 
of poor quality and the employee signatures were not legible.  
The General Counsel demanded production of the original documents in Respondent™s files a
nd pointed out that at no time 

had the General Counsel agreed 
to accept copied
 documents in 
lieu of the originals.  Counsel for Respondent stated that the 

originals had not been produced 
but were ﬁavailable, now that they have been requested.ﬂ When asked why I should not grant 

the General Counsel™s application to adjourn the proceedings to 
seek contempt before Judge Preska, counsel for Respondent 
responded:  Very simply your honor, because we did not know that there 
was an issue about this.  Now that we are told that there is an 
issue about certain signatures or certain copies, if we are told 
what the issue is, we will readily resolve the issue in one of 
two ways, I suppose.  One way would be to presentŠto see if 
the best available copy could improve it, which we are happy 
to endeavor and try to compare them to do, we can do that this 
morning, or alternatively, to lo
ok at that best available copy 
and see that it is no better.  In other words, now that we see 

there is an issue about legibility, we are happy to resolve it 
right now.  If we see what the issue is. 
 In an effort to avoid further 
district court proceedings, I or-
dered counsel for all parties to 
go to Respondent™s facility in 
Staten Island where the original documents were located and to 
observe the retrieval of the or
iginal documents from Respon-
dent™s files.  They were then directed to return to the hearing 

room with those documents.  I 
asked counsel for Respondent if 
he would comply with my order, pointing out that in the ab-

sence of compliance, I would gr
ant the General Counsel™s ap-
plication for an adjournment to 
initiate contempt proceedings.  
Counsel for Respondent agreed to comply with my order. 
At 4 p.m. that afternoon the pa
rties returned and the General 
Counsel represented that in the course of the document re-

trieval, additional Coast Guard documents had been located in 
the employees™ personnel files. 
 Counsel for Respondent stated 
that the missing documents were the result of inadvertent errors 

in copying.  Counsel for the General Counsel stated that they 
intended to seek appropriate sanctions for the withholding of 
documents and counsel for the Union requested that Respon-
dent™s counsel be 
summarily excluded from the hearing for 
misconduct.  The application to remove counsel from the hear-

ing was denied. 
An examination of the additional documents retrieved from 
Respondent™s files that afternoon
 revealed 20 signature-bearing 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 408 
Coast Guard documents relating to 11 card-signing employees.  
Of those 11 employees, 8 did not testify in this case and the 
General Counsel sought introduction of their authorization 
cards by signature comparison.  In the case of one employee, 
Paul Sarmento, Respondent had not produced any Coast Guard 
document earlier in the day.  It 
was only after the retrieval proc-
ess was conducted that afternoon that a signature-bearing Coast 

Guard document was produced.  III.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Corporate Structure 
McAllister Brothers is a domes
tic corporation with offices 
on Staten Island (the Staten Is
land yard).  McAllister Brothers 
is engaged in the business of interstate marine towing and 
transportation and maintains tugboat operations in New York 

harbor, the South Atlantic, the 
Gulf of Mexico, the Caribbean, 
and South America.  
MT&T is a domestic corporation with offices at 17 Battery 
Place, New York, New York.  MT&T is engaged in the busi-

ness of interstate marine towing and transportation.  Prior to 
August 1998, McAllister Brothers 
was the largest tugboat divi-
sion of MT&T. Prior to August 1998, the owners of MT&T were Bill Kallop 
and Brian McAllister.  The corporate officers of MT&T were 

Bill Kallop, president and chief executive officer, Brian 
McAllister, chairman, Larry Chan, chief financial officer, Bev-
erly Reilly, treasurer, and Richard Levine, court appointed cus-
todian.  Howard Sanborn was senior vice president in charge of 
sales and Steven Kress was general manager.  At the same time, 
Kallop was president and chief executive officer of McAllister 
Brothers, and Kress was general manager. 
Kress was responsible for the day-to-day operation of 
McAllister Brothers worldwide and reported to Sanborn.  
Sanborn oversaw all of MT&T™s tug and barge divisions, in-cluding McAllister Brothers, and reported to Kallop.  Sanborn 
and Kress both had offices in the Staten Island yard and they 
were in frequent, almost daily 
contact.  They discussed and 
made decisions about wages and benefits for the employees of 
McAllister Brothers.  Simon Young was employed by MT&T 
as marine personnel manager 
and performed services for 
McAllister Brothers™ employees.  He interviewed job appli-

cants, conducted orientation se
ssions for new employees, and 
ensured that the boats were properly crewed as per Coast Guard 

regulations.  Payroll 
services and employee
 benefit plans for 
McAllister Brothers were administered by MT&T employees at 

17 Battery Place.  As treasurer of MT&T, Reilly was in charge 
of finance, insurance, and ad
ministration including human re-
sources and benefits.  She performed these services for all of 

MT&T™s affiliates including McAllister Brothers.  
Following protracted litigation between Kallop and Brian 
McAllister, the assets and subsid
iaries of MT&T were split up 
in August 1998.  Brian McAllister became the sole owner of 

MT&T and McAllister Brothers was merged into MT&T.  
MT&T continued to operate all but two of the tugboats that had 
previously been operated by McAllister Brothers.  Kress be-
came a vice president of MT&T and continued as general man-
ager.  Young continued to perform personnel services for the 
tugboat employees and payroll se
rvices and employee benefit 
plans continued to be administ
ered by MT&T employees.  
Reilly remained in charge of human resource matters.  
B.  Union Organizing Effort 
Lance Torressen is chairman of the Union™s executive board, 
delegate at large and hiring hall agent.  Torressen testified that 

he first met Ronald Rosenbrock in or about December 1996 
when Rosenbrock came to the union hiring hall and expressed 
an interest in becoming a seaman.  Torressen registered Rosen-
brock, but explained to him that it was difficult to ship out 
someone like himself who had no experience.  Torressen sug-
gested Rosenbrock gain some experience in the industry. 
Rosenbrock was hired by Re
spondent in March and he worked as a deckhand assigned prim
arily to the Justine.  In or 
about April or May, Rosenbrock returned to the union hall, 

advised Torressen that he now ha
d some work experience and 
inquired about getting another j
ob with better working condi-
tions.  Rosenbrock expressed his dissatisfaction with the pay, 
benefits and working conditions
 at Respondent and Torressen 
suggested that if pledge cards 
were signed, union representation 
could lead to improved conditions.  Rosenbrock agreed to dis-
tribute cards and Torressen gave him a supply.
7  Torressen instructed Rosenbrock to tell employees their benefits and 
working conditions would improve with the Union and if a 
ratified contract was reached, all initiation fees would be 
waived and anyone who was a former member of the Union 
would be forgiven any back dues owed. 
Rosenbrock testified in May he 
distributed approximately 50 
authorization cards to employees and told them if they signed 
the cards they could have union representation to obtain better 
benefits and better pay.  He s
poke to most of the employees on 
an individual basis and he obser
ved some of them sign cards.  
Rosenbrock returned the signed cards he received to the union 
hall.  He was not aware of any one else distributing authoriza-
tion cards.  
Torressen testified that Rosenbrock returned signed and 
dated authorization cards to him in the union office, but did not 
specify the date when this occurred.  Torressen followed the 
Union™s standard procedure of examining the cards and giving 
them to Jay Dady, the Union™s secretary treasurer.  
Dady testified that he has b
een involved in five organizing 
drives for the Union and is familiar with the Union™s proce-
dures for handling authorization cards.  When signed cards come into the hall by mail, the secretary places them in Dady™s 

mail slot.  Dady examines the cards and puts them in a file 
marked ﬁelection.ﬂ That file is placed in a larger filed marked 
with the name of the company being organized.  The entire file 
is kept in a file cabinet in the 
office manager™s office.  If cards 
                                                          
 7 The preprinted portion of 
these cards read as follows: 
I, _____, hereby make application for membership in the LOCAL 
[blank] UNITED MARINE DIVISION, I.L.A.ŠA.F.L.ŒC.I.O.  As a 
consideration for my membership I 
agree to abide by the constitution 
and by-laws of the LOCAL [bla
nk] UNITED MARINE DIVISION, 
I.L.A.ŠA.F.L.ŒC.I.O., as currently in force and as amended from time 
to time.  I also hereby author
ize the said LOCAL [blank] UNITED 
MARINE DIVISION, I.L.A.ŠA.F.L.ŒC.I.O. to represent me as my 
collective bargaining agent in all ma
tters pertaining to wages, hours and 
working conditions.  
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 409
are hand delivered, the receiving official turns them over to 
Dady and he follows the same examination and filing proce-
dures.  Dady keeps the president of the Union apprised of the 
number of signed cards and when the president feels there is a 
majority, a petition is filed with the Board.  
Dady testified in this case th
ere was a ﬁMcAllister fileﬂ and 
inside that file was a separate folder marked ﬁMcAllister elec-
tionﬂ in which the signed authoriz
ation cards were maintained.  
On May 30, the petition was filed and 24 authorization cards 

were date-stamped received by th
e regional office.  The petition 
was faxed to Respondent the same day.  On June 9, an addi-

tional seven cards were date-sta
mped received by the regional 
office. Dady was shown 29 of the 30 authorization cards received in 
evidence.  On all but one of the cards he was shown, the pre-

printed portion left the local number of the union blank.  Dady 
testified before he gave the card
s to Torressen in May, he filled 
in ﬁ333ﬂ for the name of the local Union.  He believed he filled 

in all of the cards, but it was po
ssible that he missed a few.  
Dady denied filling in ﬁ333ﬂ afte
r he received the signed cards 
back from employees.  
On May 28, the Union addressed a letter to employees who 
signed authorization cards.  In 
that letter, the Union made the 

following statement: 
 Also, if Local 333 wins the election and a contract is obtained, 

Local 333 will give all employees membership cards without 
the paying of any initiation fee.  Just the monthly dues will be 
charged.  This offer applies to employees that will be eligible 
to vote.  If any employee member is in arrears on his dues he 
will not be charged back dues.  All will start on the day that 
the contract is signed. 
 On June 12, Respondent and th
e Union entered into a stipu-
lated election agreement and agreed upon a unit that excluded 

full-time captains.
8 Employees who worked 50 percent of the 
time or less as captains we
re included in the unit. 
C.  Authorization Cards 
1.  Cards introduced through witness testimony 
Charles Cassar identified an authorization card signed by 
him on May 7.  He was not certain if the local union number 
ﬁ333ﬂ was written on the card when he signed it, but he was 
certain that he did not write the number.  Cassar testified that he 
read the card before he signed it
.  He overheard others say that 
initiation fees would be waived.  On cross-examination he testi-

fied that he understood the only purpose for signing the card 
was to get a vote for the Union but on redirect by the General 
Counsel, he conceded that no one specifically told him this, he 
had overheard it in conversations.  Cassar was still employed 
by Respondent at the time of the hearing.  
Martin Clancy identified an authorization card signed by him 
on May 18.  He was not certain 
if the local union number ﬁ333ﬂ 
was written on the card when he signed it, but he was certain 

that he did not write the number. 
 He could not recall if he read 
the card before he signed it.  He acknowledged that he knew the 
                                                          
 8 It is not alleged by any party in this proceeding that full-time cap-
tains are statutory supervisors. 
Union represents employees in 
the tugboat industry and that he 
was familiar with the Union when he signed the card.  He fur-

ther acknowledged he knew the card was a pledge card, but 
denied he knew it was a pledge card when he signed it.  Never-
theless, he conceded he read the card to a sufficient degree to 
print his name, sign his name, ente
r the date, enter his address, 
and enter his job classification in the appropriate spaces.  

Clancy was still employed by Respondent at the time of the 
hearing.  
Frank D™Amelio identified an authorization card signed by 
him on May 18.  D™Amelio testif
ied he heard something about 
an initiation fee being waived but 
he could not recall if he heard 
this before the election or from whom he heard it.  He also 
heard if an employee had previously been a member of the 
Union he would not have to pay 
back dues, but again he did not 
know from whom he heard that information.   
Neal Decker was employed in May on the Hinton.  He iden-
tified an authorization card signed by him on May 23.  He did 

not write the numbers ﬁ333ﬂ on the card and could not recall if 
the numbers were on the card when he signed it.  He knew, 
however, at the time he signed the card he was signing it for 
Local 333.  
Drew Feuer identified an authorization card signed by him 
on May 7.  He could not recall if the numbers ﬁ333ﬂ were on 

the card at the time he signed it.  Feuer testified he witnessed 
Luis Hernandez and Brian Sutton each sign a card that same 
day.  He also witnessed Drag
oljub Djokie sign a card on May 
18. Paul Geosits identified an authorization card signed by him 
on May 19.  He testified he read 
the card before he signed it.  
Dean Kinnier identified an authorization card signed by him 
on May 15.  Although he was not certain if the numbers ﬁ333ﬂ 

appeared on the card before he signed it, he was aware the card 
was for Local 333.  He read the card before he signed it and 
understood what he read.  When fellow employee Chris Wil-
liams handed him the card, Williams said it was a pledge card 
for the Union and if Kinnier wanted to sign it he should sign it.  
Dean Kinnier was still employed by Respondent at the time of 
the hearing. 
Patrick Kinnier identified an 
authorization card signed by 
him on May 21.  Although he wa
s not certain if the numbers 
ﬁ333ﬂ appeared on the card before he signed it, he was aware 

the card was for Local 333.  He read the card before he signed 
it and understood it.  Patrick Ki
nnier was still employed by 
Respondent at the time of the hearing. 
John Ligouri identified an authorization card signed by him 
on May 25.  He read the card before he signed it and under-

stood it.  Ligouri was still employed by Respondent at the time 
of the hearing. 
Michael Morgan identified an authorization card signed by 
him on May 5.  Although he was 
not certain if the numbers 
ﬁ333ﬂ appeared on the card before he signed it, he was aware 

the card was for Local 333.  He read the card before he signed 
it and understood it.  Morgan was still employed by Respondent 
at the time of the hearing. 
Jeffrey Moulton identified an authorization card signed by 
him on May 18.  Although he wa
s not certain if the numbers 
ﬁ333ﬂ appeared on the card before he signed it, he was aware 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 410 
the card was for Local 333.  He read the card before he signed 
it.  Prior to signing the card, Moulton heard rumors that em-
ployees would not have to pay 
money to the Union at least 
initially.  When he signed the card he understood an election 
would be part of the process, and he further understood by sign-
ing the card he was applying to 
become a member of the Union.  
He testified it was not fair to say the reason he signed the card 

was in order to have an election.  Moulton was still employed 
by Respondent at the time of the hearing. 
Ronald Rosenbrock identified an authorization card signed 
by him on May 18. 
Michael Smith identified an authorization card on which he 
had printed his name, address, a
nd job classification.  He testi-
fied he signed the card but he could not recall the date on which 

he signed it.  He could not recall 
if he signed the card before or 
after the election and he testified the date written on the card, 

May 15, did not appear to be his handwriting.  The card bears a 
date/time stamp ﬁReceived May 30, Second Region, New York, 
N.Y. NLRB.ﬂ Smith was still employed by Respondent at the 
time of the hearing. 
William Lani Wong testified in 
May he was employed as a 
mate on the Bruce McAllister.  Wong has worked for Respon-
dent off and on for the past 19 year
s.  He testified the last time 
he worked on a union job was in 1988 when the Union struck 
Respondent.  Wong identified an authorization card he signed 
on May 15.  On the back of the card, Wong wrote, ﬁinitiation 
and back dues waived.ﬂ He testified the gossip was that initia-
tion and back dues would be waived if he rejoined the Union, 
but he denied this was the reason he signed the card.  It was his understanding signing the card would just allow the Union to 

come in.  He also understood th
at employees would be given 
the chance to vote either way in an election. 
Adam Worrell testified in May he was employed as an ordi-
nary seaman on the Hinton.  He identified an authorization card 

he signed on May 23. 
Celso Zuniga testified in May 
and June he was employed as 
a deckhand on the Hinton.  He identified two authorization 
cards.  He signed the first card on
 May 6, in the union hall.  He 
testified he had gone to the union hiring hall to register for 

work and he was told by someone there if he signed the card 
and paid $1100 or $1200 to the Union in fees, the Union would 
find him a job.  He testified th
is was the reason he signed the 
card.  The second card Zuniga signed was on May 17.  Zuniga 

testified he had been given the card by Chris Williams and he 
read it but did not really understand it as Spanish is his first 
language.  Zuniga was still employed by Respondent at the time 
of the hearing. 
2.  Signature comparison cards 
The General Counsel introduced an authorization card dated 
May 23, signed by David Belasco.
  Respondent™s personnel file for this employee contains a Coast Guard license and a Mer-
chant Mariner™s document both bearing the same signature as 
appears on the authorization card. 
The General Counsel introduced an authorization card dated 
May 21, signed by Thomas Gaed
e.  Respondent™s personnel file 
for this employee contains tw
o Coast Guard licenses both bear-
ing the same signature as appears on the authorization card.  
The General Counsel introduced an authorization card dated 
May 10, signed by James Hitc
hcock.  Respondent™s personnel 
file for this employee contains
 two Merchant Mariner™s docu-
ments both bearing the same signature as appears on the au-
thorization card.  
The General Counsel introduced an authorization card dated 
June 2, signed by John Horst.  
The card is date stamped re-
ceived by Region 2 on June 9.
9 Respondent™s personnel file for 
this employee contains a Coast Guard license and a Merchant 
Mariner™s document both bearing th
e same signature as appears 
on the authorization card.  
The General Counsel introduced an authorization card dated 
May 7, signed by Alvin Moe.  
Respondent™s personnel file for this employee contains two Me
rchant Mariner™s documents 
both bearing the same signature as appears on the authorization 

card.  
The General Counsel introduced an authorization card dated 
May 29, signed by Patrick Riordan.
  Respondent™s personnel file 
for this employee contains a 
Merchant Mariner™s document 
bearing the same signature as appears on the authorization card. 
The General Counsel introduced an authorization card dated 
May 22, signed by Paul Sarmento
.  Respondent™s personnel file 
for this employee contains a 
Merchant Mariner™s document 
bearing the same signature as appears on the authorization card. 
The General Counsel introduced an authorization card dated 
May 7, signed by Jeffrey Tizzano.  On the reverse side of the 
card the following handwritten 
notation appears: ﬁNo iniation 
[sic], No back dues, John Healy,
 Lance Torressen (delegates).ﬂ 
In addition, the name, address, and telephone number of Local 
333 were written.  Respondent™s personnel file for this em-
ployee contains a Merchant Mari
ner™s document with the same 
signature as appears on the authorization card. 
The General Counsel introduced an authorization card dated 
April 30, signed by Gregorio Ve
lasco.  Respondent™s personnel file for this employee contains a Coast Guard license and a 
Merchant Mariner™s document bot
h bearing the same signature 
as appears on the authorization card. 
The General Counsel introduced an authorization card dated 
May 17, signed by Hillis Edward Waddell Jr. Respondent™s 

personnel file for this employee 
contains a Merchant Mariner™s 
document with a partially legibl
e signature.  The first name 
ﬁHillisﬂ and the letters ﬁEdwﬂ of the middle name appear on the 
Merchant Mariner™s document and this portion of the signature 
is the same as the corresponding portion on the authorization 
card. The General Counsel introduced an authorization card dated 
May 12, signed by Christopher Williams.  Williams served as 

the union observer at the electio
n and his signature appears on the certification on conduct of el
ection form.  The signature on 
the form is the same as on the authorization card. 
D.  Wages 
1.  January increase 
Sanborn testified in late December 1996, just prior to the 
Christmas holidays, Kress advi
sed him McAllister Brothers 
                                                          
 9 Although the date stamp is lightly
 printed, it is nevertheless dis-
cernable.      MCALLISTER TOWING 
& TRANSPORTATION CO
. 411
was losing employees to other co
mpanies and Kress wanted to 
bring wage levels up to par with the wages paid by competitors.  
He requested a $10 per day acro
ss-the-board wage increase 
effective January 1, and Sanborn approved the increase.  Ac-

cording to Sanborn, the two agreed to look at the wage issue 
again in 6 months.  Sanborn denied he agreed to a total dollar 
figure for future wage increases and he denied committing the 
company to any future wage increase.  
Counsel for the General Counsel
 called Kress as a witness and cross-examined him under section 611(c).  During the course of that examination, 
the General Counsel elicited the 
following information regarding the January increase: 
 Q. In fact, it was you who had gone to Mr. Sanborn to 
instigate this conversation re
garding crew wage rates.  
Correct? 
A. Correct. Q. And, you went to him be
cause, at the time of that 
conversation, McAllister was experiencing a severe prob-
lem of crew turnover.  Correct? 
A. Correct. Q. Around this time, crewmembers at McAllister were 
coming to the company for training, and then leaving to go 

to other companies.  Correct? 
A. Correct. Q. Now, it was your intention, at the time of this con-
versation, to attempt to retain these employees by bringing 

their wages up.  Correct? 
A. Correct. Q. And you knew at this time crewmembers were leav-
ing to go [to] other companies in and around the Port of 

New York that were offeri
ng higher wages for the same 
work.  Correct? 
A. I™d assumed that, yes. 
Q. Well, you knew, for instance, that in New York 
harbor, the majority of the companies operating tug boats 

had Union contracts.  Correct? 
A. Yes, IŠyes, I did. 
Q. And the majority of these companies with Union 
contracts were offering highe
r wages than McAllister.  
Correct? 
A. That™s correct. 
Q. Is it fair to say that, at the time you went to see Mr. 
Sanborn, in or around November 11, 1996, it was your in-

tention to try to stop this crew turnover that was taking 
place, through raisi
ng wages.  Correct? 
A. That™s correct.  
 On January 8, 1997, Kress wrote a memo to the payroll de-
partment stating the increase 
would be effective January 6, 
1997.  The memo reflected the new rates of pay that ranged 

from $95 per day to $150 per day. 
2.  June increase 
The petition was filed by the 
Union on May 30.  Sanborn tes-
tified about a week later he ma
de the decision to implement a 
$15 per day across-the-board wage 
increase retroact
ive to June 
1.  A memo implementing the 
increase was dated June 6.  
Sanborn was asked his reasons for making the decision: 
 Well, there was a lot of pressure on us to make sure this elec-
tion was a favorable outcome toŠfor us.  And at the time, 
with this stockholder dispute, which was very upsetting to us 
all, theŠwe sort of looked at it that our jobs were in jeopardy, 
in particular Steve Kress, if we didn™t win this election.  Now, 
saying that, I would say to you that when Steve Kress came to 
me in December of 96 and asked for that increase, and I 
granted it, and we were going to look at it again in 6 months, 
that would have taken us to July
 1st, and the election was July 
2nd, and it would have looked very bad.  So, we sort of 

moved it up a little bit, and I think we were a little overanx-
ious in doing that, because of the strain on us, in particular 
Kress, that Brian McAllister called me to ask for his termina-
tion over this election. 
 Prior to his employment wi
th Respondent, Simon Young was 
employed in the tugboat indus
try as a deckhand and was a 
member of the Union.  Young te
stified when he was hired as the maritime personnel manager in
 May, he was told the reason 
he was being brought in was to find out why Respondent had 
such a high rate of employee turnover.  Within the first several 

days of his employment, Kress asked Young for his opinion.  
Young responded: ﬁI told him, I 
said I looked through our files, 
looked through the personnel files 
and saw what the guys were 
making and I said that™s your problem, the low pay.  When I 
was working for Marina, I was making probably $30 more than 
what these guys were.ﬂ  Kress told Young raises had been 

given in January and there would 
be additional raises in $5 to 
$10 increments about every 6 months
 to level the playing field.  
Kress also told him there were other benefits they were looking 
into but he did give specifics. 
 Kress did not specifically men-
tion an increase might be given in June.  
Rosenbrock testified when he first started working for Re-spondent in March, he was paid $80 per day plus $5 per day in 

lieu of pension benefits.  He was told by Jean Floccari, the 

personnel manager who preceded Young, that after 3 months 
employment he would possibly be evaluated and receive a $10 
per day merit increase.  In his pa
ycheck dated June 13, covering 
the payroll period ending June 8, Rosenbrock was paid at three 

different rates: one day at $80 pe
r day, 1-1/2  days at $90 per 
day and 4-1/2 days at $105 per day. 
 He continued to be paid $5 
per day in lieu of pension bene
fits.  Rosenbrock testified it was 
his understanding the $10 increase from $80 to $90 was the 

merit increase referred to by Floccari.  The $15 increase from 
$90 to $105 was the across-the-board increase given to all 
deckhands.  In or about the week before the election, in late June, Dady 
visited one of the tugboats.  He
 identified himself and spoke 
with several deckhands and the engineer about why they should 
vote for the Union.  The engineer said he had already gotten a 
wage increase and he was not going to put it in jeopardy by 
talking to Dady.  The employees walked away and Dady left 
the boat.  
On June 23, 1997, the Union a
ddressed a letter to employees 
setting forth the wage rates for ma
tes, engineers, and deckhands 
represented by the Union in th
e harbor: mates and engineers, $258 per day plus overtime; de
ckhands/AB $158 per day plus 
overtime; and, O.S., $152 per day plus overtime.  The letter 

stated  many captains covered by the Union contract received 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 412 
over $300 per day, and that all of these wage rates ﬁare being 
increased by 9 to 10% plus, compounding.ﬂ After the June 
increase, the new rates of pa
y for Respondent™s engineers 
ranged from $195 to $205 per day.  The rates for deckhands 

ranged from $100 to $150 per day and the rates for captains 
ranged from $220 to $240 per day. 
3.  December increase 
According to Sanborn, after granting the increase in June, he 
told Kress he would look at the wage level issue again in 6 
months.  He denied authorizing any future increase at that time, 
committing only to revisit the issue in 6 months.  In December, 
Kress asked Sanborn if they c
ould ﬁimplement the 6-month 
increase.ﬂ  Sanborn testified 1997 had been a good revenue 

year and he approved a $10 across-the-board increase effective 
January 1, 1998.  
4.  Kress™ file memo 
On October 7, 1998, the poste
lection hearing on objections 
commenced.  Sanborn testified the day before, he and Kress 

had a conversation during which they attempted to refresh their 
recollections on the events that had led up to the wage increases 

and the events prior to the election.  Kress showed Sanborn a 
file memo he had written outlining their December 1996 con-
versation.  The typewritten portion of the memo read: 
 To: File 
From: Steven J. Kress 
Date: November 11, 1996 
 Met with Howard this morning to discuss turnover rate of 
crew personnel.  Wages primar
y cause.  Decision to slowly 
increase base wage structure made, deckhands first, all crew 

second.  First adjustment for 
deckhands target date December 
1996, six months later all crew
, six months later deckhands 
again and so on until parity with other operators achieved.  
Amounts of adjustments dependent on amount of business in 
preceding months.  Initial increase $10.00 per day. 
 Below the typewritten portion of the memo, the following 
handwritten notations appeared: 
 1/6/97 Deckhands to go up 35 per diem (avg. 130Œ
140) Capt, Mates, Eng up 15 per diem 
5/13/97 15 per diem increase 6/1 
5/28/97 Union vote, continue 
with pay increase sched-
uled 11/19/97 10 per diem 12/1 De
ckhands new start rate 
110 per day + 10 after 60 days 
 Kress testified he typed the memo on November 11, 1996, 
the same day as his conversation with Kress, and placed the 

memo in a labor file located in his desk drawer.  He thereafter 
made the handwritten entries on the dates indicated.  He testi-
fied each date corresponded with a conversation he had with 
Sanborn on or about that same day.  The January 6 entry re-
flects Sanborn™s decision to effect a total increase of $35 per 
day by the end of the year.  The May 13 entry reflects 
Sanborn™s authorization to implement the June 1 increase on or 
about May 13.  The May 28 entry reflects Sanborn™s directive 
to leave things as they were until someone told them differently 
and the November 19 entry reflects Sanborn™s approval of the 
$10 raise effective December 1.  
As to this last entry, Kress 

admitted that in a sworn pretrial affidavit, he stated he had not 
discussed the amount of the December 1 increase with Sanborn 
because Sanborn had previously approved a yearend total raise 
amount of $35.  Elsewhere in his 
testimony, Kress stated as of 
January 6, Sanborn had not given 
authorization for the June and 
December increases.  Finally, Kress testified the Company had 
never previously given three acro
ss-the-board wage increases in 
1 year. 
When he was shown a copy of Kress™ memo on the witness 
stand, Sanborn testified he remembered having seen the type-
written portion of the memo during his conversation with Kress 
but he did not remember having ever seen the handwritten por-
tion.  As for the typewritten portion dated November 11, 1996, 
Sanborn™s recollection was Kress first came to him about a 
wage increase in late December
 1996.  As for the handwritten 
entry dated January 6, Sanborn did 
not recall ever having had a 
discussion with Kress in which he had agreed to an overall 

increase of $35 per day.  Sa
nborn denied having had a conver-
sation with Kress on May 13 regarding the June 1 increase, and 

he denied having had a convers
ation on May 28 regarding the 
Union vote.  Sanborn recalled discussing the January 1, 1998 

increase with Kress in December, not on November 19 as writ-

ten in the memo. 
E.  Sunday, June 22: Fi
rst Employee Meeting 
Roy Trepasso was employed 
by Respondent from January 
1992 to December 1998 at which 
time he was terminated.
10 In 
May and June, Trepasso worked as a captain on the Brooks and 

was not eligible to vote.  He
 testified he observed union au-
thorization cards being circulat
ing at around that time and he 
spoke with several employees a
bout the Union and about sign-
ing cards.  He could not, however, recall whether he signed a 

card. Trepasso testified in the 2 months prior to the election, at the 
same time as the union organizing
 effort was taking place, lists 
of demands were prepared and circulated by employees.  One 

of these lists called for Kress™ termination and Trepasso testi-
fied several employees told hi
m management suspected him of 
preparing that particular list.  Trepasso denied he was the au-

thor, but felt since he was already being singled out by man-
agement, he would meet with employees and create a ﬁreason-
ableﬂ list of demands. 
On Sunday, June 22, employees met on the dock to discuss 
the types of benefits they were interested in obtaining.  Four 
witnesses testified regarding this meeting, and their estimates of 
the number of employees in attendance varied from 4 to 20.  
Trepasso testified the meeting had nothing to do with the Union 

and there was no discussion about whether to vote for the Un-
ion in the upcoming election.  Following the discussion, Tre-
passo prepared a handwritten list of demands which referenced 
the following items: five paid holidays, a 401(k) plan, 2 weeks 
paid vacation, an across-the-boa
rd wage increase of $25, the creation of a grievance committee, and time and a half overtime 

pay for work in excess of 12 hours in a day.  Trepasso testified 
                                                          
 10 The circumstances of Trepasso™s termination are discussed in the 
credibility portion of this decision. 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 413
he consulted with two veteran employees, Captains Kelly and 
Dunne, about the list of demands 
and he asked Captain Kelly to 
give the list to Kress. 
James Litrell, a deckhand, testified sometime between his 
first day of employment on June 
18 and the date of the election 
on July 2, he attended a meetin
g with other employees.  No 
union representative was present, nor was anyone from man-

agement present.  The employees talked about the benefits they 
would like to see coming out of the election.  They discussed 
getting five paid holidays, a 401(k) plan, and higher wages for 
more experienced employees.  They also discussed the fact that 
captains were able to terminate employees and they wanted a 
committee consisting of a captain, a first mate and an engineer 
to make those decisions.  Litre
ll testified that one deckhand 
appeared to be in charge of the meeting and took notes.  At the 

end of the meeting, this person said he was going to relay the 
information to the company. 
Dean Kinnier testified 2 to 3 weeks before the election he at-
tended a dockside meeting at wh
ich Trepasso was present.  
During the course of the meeting, Trepasso drew up a list of 
demands.  Kinnier saw Trepasso leave the meeting at some 
point and enter the office.  Trepasso returned to the meeting 
and said  ﬁthe stuff that we were looking for was in the works.ﬂ 
According to Kinnier, Trepasso did not say anything about 
management tying up the 
boats in New York.  Jeffrey Moulton testified he atte
nded a meeting of employees 
at which Trepasso was present. 
 He did not recall him saying 
the company had threatened to remove boats from New York 

harbor.  F.  Kress and Sanborn Discuss th
e Employee List of Demands 
Sanborn testified in mid-June, Kress showed him a letter he 
had received from captain Bill Kelly.  Kress said the crewmem-
bers had held a meeting and prepared this list of demands.  The 
next day, Kress showed him another letter from an engineer.  
Sanborn told Kress to forward the letters to the Company™s at-
torneys and to keep copies.  Sanborn never saw either document 
again.  He recalled the letters included a demand for across-the-
board wage increases every 6 m
onths, a 401(k) plan, paid holi-
days, and a grievance committee.  There was also mention of 

installing VCR™s and air-conditioning on the boats.  Sanborn 
and Kress discussed the fact th
ey considered the demands rea-
sonable and could be probably be accommodated over a period 

of time, perhaps a year.  Sanborn testified he spoke with several 
captains and dispatchers (nonbargaining unit members) and told 
them the employees™ demands were reasonable and the company 
could probably meet most of them
.  He told them that if the 
company and the employees could work it out, and if the com-
pany could avoid losing the election, in another year the em-
ployees could have another electi
on if they were not satisfied.  
Sanborn assumed  the captains and the dispatchers conveyed his 

message to the crewmembers, although no witness testified to 
that fact.
11                                                            
 11 These statements are not alleged in
 the complaint as an unfair la-
bor practice. 
G.  June 28: Trepasso™s Meeting With Kress  
Trepasso testified on Friday evening, June 27, he was in the 
wheelhouse of the Brooks when he received radio notification  

he should report to the office at
 9 a.m. the following morning to 
meet with Kress and Sanborn. 
On the morning of Saturday, 
June 28, Trepasso met alone 
with Kress in his office at around 9 a.m. Trepasso had in his 

possession a second handwritten lis
t of demands which he had 
prepared.  Trepasso testified the only difference between this 

second list and the earlier list he had given to Captain Kelly 
was that there was no reference in the second list to paid vaca-
tion and overtime.  According to Trepasso, Kress began the 
meeting by accusing Trepasso of having written the letter call-
ing for his termination.  Trep
asso testified he responded as 
follows:  I told Mr. Kress that that really wasn™t the issue that I 
was there for.  Basically, I had a list of demands, so to 
speak, not demands, but what 
the gentlemen were inter-
ested in, the reason why they wanted the Union in, in the 

house.  And it contained severa
l, I guess you™d call it de-
mands. . . . Well, again, I™m going to go back toŠthe initial discus-
sion was about this other letter, which I had nothing to do 
with, and I said to Mr. Kress, ‚You know, I don™t know what 
the witch hunt is about, but I 
had nothing to do with it.  I™m here for another reason,™ at which point I handed him the list 

of requests.  I said that this is what I™m here for.  This is what 
the guys want.  Steve said to me, ‚What do I have to do to get 
a no vote here?™  And I said, ‚Well, this is the list.  These are 
the gripes.  These are what the guys want, and this is why they 
want the Union in here, because they feel that the Union is go-
ing to offer them these things.ﬂ 
 According to Trepasso, he and Kress then went down the 
list, discussing each of the items listed.  With respect to the 

demand for five paid holidays, Kr
ess said he did not have au-
thority to provide five paid holidays a year but  he was in the 

process of sending a request to his superiors at 17 Battery 
Place.  With respect to the demand for a 401(k) plan, Trepasso 

testified at the time of this c
onversation that only captains were eligible to participate and the demand was for all crewmembers 

to be able to participate.  Trepasso testified, ﬁ[Kress] said to 
me, ‚Believe it or not, I™ve been
 working on that a long time.  
That™s my intention, to give everybody the 401(k).™ﬂ 
With respect to the demand for a $25 across-the-board wage increase, Trepasso testified Kress said everyone, including 

captains, mates, deckhands, and e
ngineers, was going to get an 
immediate raise.  Trepasso could not recall if Kress said the 

raise would be $15 or $25.  In addition, Kress said every 6 
months, evaluation sheets were goi
ng to be filled out by each 
captain to see if employees were entitled to a raise based on 

performance. With respect to the demand for the establishment of a griev-
ance committee, Trepasso testified Kress said a committee was 
already in place and he mentio
ned the names of employees Pat 
Kinnier, Bill Kelly, and Bo Harris.  Trepasso testified he had 

never heard of such a committee prior to his conversation with 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 414 
Kress, and to his knowledge, no grievance committee existed 
before or after this conversation with Kress.  
Trepasso testified the last item
 on the list was a demand for 2 
weeks, paid vacation.  Kress to
ld him he was shooting too high 
and employees would neve
r get this benefit. 
Kress was called as a witness by both the General Counsel 
and Respondent and neither side
 questioned him about this 
meeting with Trepasso. 
H.  June 28: Trepasso™s Meeting with Sanborn 
According to Trepasso, at the conclusion of this meeting 
with Kress, Kress directed him to report to Sanborn™s office.  

Trepasso proceeded to meet with Sanborn, alone, in Sanborn™s 

office.  Sanborn opened the door, extended his hand, introduced 
himself and stated, ﬁMr. Trepasso, I presume? I™ve heard a lot 
about you.  My father told me something a long time ago, and 
that™s ‚stay close to your friends and stay even closer to your 
enemies.™ﬂ Trepasso responded, 
ﬁWhat does that make us?ﬂ and 
Sanborn allegedly replied, ﬁI don™t know.  Let™s sit down and 

talk and we™ll find out.ﬂ 
Trepasso testified Sanborn then made the following state-
ment: 
 I have the authorityŠI want you to know that I have 
the authority to pull every tug out of this harbor if I have 

to, and I™m prepared to do so.  And I want you to go out 
and tell everybody, spread the word, that if the Union 
comes in here and we get a ye
s vote, that I will take every 
boat out of New York harbor and locate it somewhere else.  
Have a nice day. 
 Trepasso testified when he left Sanborn™s office, approxi-
mately 15 employees were waiti
ng for him outside and he re-
peated, word for word, his conversations with both Kress and 

Sanborn.  Of the 15 employees, 
Trepasso could remember the names of only two: Chris Will
iams and Mike Smith.  Both 
Williams and Smith were called as witnesses by the General 

Counsel, but neither was asked a
bout this exchange with Tre-
passo. 
According to Sanborn, there had been rumors Trepasso was 
the crewmember leading the charge for the Union and it had 
gotten back to Trepasso that ma
nagement knew it was him.  It 
was Trepasso who requested to meet with Kress and with 

Sanborn, not the other way around.  On the day of the meeting, 
the dispatcher called Sanborn and said Trepasso wanted to speak 
with him.  Sanborn told the dispat
cher to direct Trepasso to his 
office.  Trepasso arrived and the two shook hands.  Trepasso 

began the conversation by denying he was the one pushing for 
the Union and Sanborn replied they had been disappointed by 
the rumors about him but he had heard Trepasso was a good 
captain.  Trepasso repeated he had not had anything to do with 
the Union.  Trepasso asked Sanb
orn if he could be assigned to 
the Goose, a large-sized tug that had been brought to New York 

to do oil towing, which assignment would enable him to earn 
more money.  Sanborn said he would have to speak to Kress 
about that.  Trepasso asked if other large-sized tugs would be 
coming in to the harbor and Sanborn said not at that time.  
Sanborn said there was an election pending, and the possibility 
of negotiations, so they would have to wait for the outcome 
before increasing the size of the fleet.  Sanborn could not recall 

whether he mentioned to Trepasso
 during this meeting that in 
the course of the 1988 strike the company had reduced the num-

ber of tugboats from 15 to 5.  He 
also could not recall if he said to him  the company would not be bringing any more tugs into 

New York if there was an unfavor
able contract or a hostile envi-ronment.  Sanborn acknowledged making such statements in the 

period prior to the election to others, but he could not recall if he 
made these statements to Trepasso.  He did tell Trepasso the 
company was happy with the way things were without the Un-
ion.  Sanborn denied ever stating to Trepasso if there was a yes 
vote he would pull all of the boats out of New York harbor. 
I.  Sunday, June 29: Second Employee Meeting 
On the Sunday following his meetings with Kress and 
Sanborn, Trepasso conducted a 
second meeting of employees 
on the dock.  He testified he again relayed the substance of 
Kress and Sanborn™s remarks 
including Sanborn™s statement 
about taking the boats out of Ne
w York harbor.  Approximately 
30 to 35 employees were present,
 of whom 15 were the same employees whom Trepasso had addressed on June
 22, immedi-ately following his meeting with Sanborn.  Thus, according to 
Trepasso, a total of 30 to 35 employees were told of Kress and 
Sanborn™s remarks. 
Steve Schulman is a deckhand who testified a week or 2 be-
fore the election he attended an impromptu meeting of employ-
ees on the dock.  He recalled approximately seven or eight 
employees attended.  The only em
ployee whose name he could 
recall was Trepasso.  There was a general discussion about the 
pros and cons of the Union.  Trepasso did not say anything 
about Respondent pulling boats out of the harbor.
12Jeffrey Moulton testified he at
tended this second meeting.  
He recalled Trepasso being present but did not recall him say-
ing the company had threatened to remove boats from New 
York harbor. J.  The 401(k) Plan 
Prior to October 1996, MT&T maintained a 401(k) plan for 
management personnel.  On Oct
ober 4, 1996, the  plan was ex-tended to captains and on July 8, 6 days after the election, Re-
spondent announced extension of the plan to crewmembers.  On 
direct examination, Sanborn testified the first time he considered 
extending the plan to crewmembers was when he and Kress 
reviewed the employee demand letters in June.  Sanborn™s 
comment to Kress was that all of the demands appeared reason-
able and ﬁdoable,ﬂ but there was no specific discussion about the 
401(k) plan.  It was not until after the election that Sanborn and 
Kress first discussed the matter in
 any detail.  At another point 
in his testimony, Sanborn stated 
sometime in June he obtained a 
copy of a competitor™s collective-bargaining agreement and he 
observed the contract provided for a 401(k) plan. 
Sanborn was questioned at length on cross-examination 
about the timing of the decision to extend the plan to crew-
members.   
                                                           
 12 It is not clear if Shulman a
ttended the first meeting or second 
meeting.  
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 415
Q. You don™t know the exact date that the 401(k) plan 
was extended to the captains.  Correct? 
A. No. 
Q. But, you know that it was on a date earlier than July 
8, 1997.  Correct? 
A. Again, I don™t know that. 
Q. You don™t know one way or the other? 
A. No. 
Q. Okay.  But, you remember
 having discussions with Steve Kress over a period of months, about extending the 
401(k) plan to crewmembers other than captains.  Didn™t 
you? 
A. That™s probably right, yeah. 
Q. And, you had discussions with people at 17 Battery 
Place for several months over the question of extending 

the 401(k) plan to crewmembers other than captains.  Isn™t 
that true? 
A. No, I don™tŠI didn™t have discussions with thatŠ
with anyone in New York about that. 
Q So, you didn™t authorize the 401(k) plan for anyone.  
Did you? 
A. No.  The administrative challenges wereŠwhen 
those hurdles were cleared, Steve Kress just came to me 

and said, ﬁWe™re issuing the 401(k).ﬂ And, I just signed 
off on it. Q. And, when you say ﬁthe 
administrative hurdles,ﬂ do 
you mean things relating to the plan administration, and 
the amendment of the plan, an
d things of that nature? 
A. Whatever we had to go through Beverly [Reilly] or 
Nancy [Errichello] for. 
Q. Okay.  And, that took a period of months to accom-
plish.  Correct? 
A. Correct.  Following his testimony that it t
ook several months for the plan to be extended to crewmembers, Sanborn continued: 
 JUDGE KERN:  What I™m not clear about is there was 
the demandŠprior to the demand letter, where there was a 
mention of a 401(k), had you ever had any conversations 
or had you undertaken any study to extend the 401(k) to 
the crewmembers? 
A. I don™t really recall talking much about the 401(k) 
to crewmembers.  It™s possible I did that, when Steve came 
down in December of ‚96 to talk to me about the wages, 
but I don™t recall it.  Because, at the time, I didn™t think we 
could give it to them. 
JUDGE 
KERN:  [A]t some point, Ms. Reilly and Ms. Er-
richello got the assignment to see if they could work it 
outŠor work it out.  Is that correct? 
A.  Yes. 
JUDGE 
KERN:  Who gave them that assignment? 
A.  I think Steve Kress called them, and asked them if 
that wasŠthat could be done
, to give the crewmembers 
the 401(k), if there was any problems with that. 
JUDGE KERN:  And, had he discussed it with you, be-
fore he called them? 
A.  Well, heŠ JUDGE 
KERN:  What I™mŠwhat I™m trying to get at is 
where is the beginning of the decision-making process 

here?  When . . . did it start? 
A.  The time we discussed it . . . was with the letter, 
the letter from the crewmembers . . . I guess, from that 
point on, heŠhe talked to Nancy or Beverly, to see if they 
could extend it to crewmember
s.  Because, they were 
working onŠthis is what I™veŠI™m confused.  I don™t re-
member giving it to the captains prior to that, and yet I 
knew they wereŠNancy and Beverly were working or 
looking into whether they could give it to the captains.  
And then Steve, some time in June, called to see if they 
could extend it to the crewmembers after the election.  
But, I don™t recall that it was ever given to the captains 
earlier. 
 On July 8, Kress issued 
a memorandum announcing the im-
plementation of the plan on Sept
ember 1.  Kress testified the 

plan was not limited to employ
ees operating out of New York 
harbor, but extended to all crew
member under his management.  
The memo read in relevant part: 
 At this time, we are pleased to announce to you, your eligibil-
ity to participate in the company 401 K Plan.  As non Union 
employees of McAllister Brothe
rs, you will be able to con-
tribute up to fifteen (15) percent of your annual wages up to a 

maximum of $9,500.00 (per 1997 regulations).  The company 
will match that cont
ribution, dollar for dollar, to a maximum 
of $1,000.00 per calendar year.  The separate five (5) dollar a 

day checks issued through payroll, will cease.  The five dol-
lars will then be added to everyones [sic] daily wage, thus in-
creasing your per diems by five 
dollars–it is our intention to 
have everyone start with the 401 K plan by Monday Septem-

ber 1, 1997. 
 Rosenbrock testified prior to th
e election there were rumors 
employees were going to get a 401(k).  When pressed to pin-

point the date he heard these rumors, he testified, ﬁend of May, 
during June.  It™s so long ago, 
I™m sorry.  It was quite a while 
ago.ﬂ K.  Holidays As previously mentioned, Sanborn obtained a copy of a 
competitor™s Union contract in June.  He observed  the contract 
provided for paid holidays and testified ﬁwe were trying to 
bring the crewmembers in line with that.ﬂ He and Kress dis-
cussed the issue of holidays in 
July and on August 15, Kress 
issued a memorandum announcing the granting of five paid 

holidays to all employees unde
r his management, including 
captains. 
L.  TV™s and VCR™s  
Sanborn testified one of the employee demands was for 
VCRs on the boats.  After the elect
ion he noticed a stack of six 
to eight VCRs in shipping boxes in the office.  He does not 

know what happened to these boxes.  To his knowledge, new 
VCRs were not put on any of the boats prior to or after the 
election. 
Litrell testified on the day he
 began his employment, June 
18, a new television was installed on the Justine to replace a 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 416 
broken one.  During his time on the Justine, the employees also 
had use of a VCR.  Litrell wo
rked for a time on the Walrow 
that had a television and VCR.  To Litrell™s knowledge, every 

boat had a television and a VCR. 
Kress testified since 1982 McAllister Brothers provided a 
television set on every tugboat operating in New York harbor.  
When a set breaks, or when a new boat arrives in the harbor 
that does not have a television, a working television is pro-vided.  In the 4 years prior to 
the hearing, televisions were re-
placed on an average of 4 to 6 times per year. 
M.  Grievance Procedure 
Sanborn testified some time in July he authorized Kress to 
set up a grievance committee as had been requested in the em-

ployee demand letters.
  He assumed Kress 
did as directed, but 
admitted that to his knowledge, no grievance committee was 

ever implemented.  There had 
been no discussions about im-plementing a grievance procedure 
prior to the filing of the peti-
tion. Under 611(c) examination, Kress testified ﬁin or around May 
or Juneﬂ he issued a memorandum notifying crewmembers they 
could contact the personnel manager if they thought an action 
taken by a captain was unfair.  According to Kress, this state-
ment was made in the context of announcing the replacement of 
Jean Floccari by Young as personnel manager.  Prior to Young 
taking over, if a crewmember had a complaint he could lodge it 
with the receptionist, Floccari, Donna Sclara or Kress himself.  
Kress testified at the time of the hearing, McAllister Brothers 
did not have a grievance procedure in place. 
Litrell testified after the election, a grievance committee was 
implemented.  Under cross examination, however, he conceded 
he did not see any documentation re
lating to this subject either 
before or after the election 
and no employee had been termi-
nated during his tenure of employment.  Nor was he aware of a 
captain ever recommending an employee being fired. 
N.  Staffing Patterns and Turnover 
Typically, nine employees on two crews are assigned to each 
boat: an onboard crew consisti
ng of a captain, a mate, two 
deckhands and an engineer, and a relief crew consisting of a 
captain, a mate, a deckhand and an
 engineer.  Sanborn testified in 1997, McAllister Brothers operated six or seven tugboats in 

New York harbor, and an additional six or seven boats outside 
the harbor.  Kress testified at the time of the July 2 election, 
McAllister Brothers was regul
arly operating seven tugboats 
with 47 crewmembers (excluding captains) in New York har-

bor.  On August 15, an eighth boat joined the fleet and in De-
cember a ninth boat.  At the time
 of the hearing, 11 tugboats 
were operating in New York harbor. 
Respondent introduced a list of 96 active employees working 
in New York harbor as of September 30, 1999.
13 Young testi-
fied 17 of the listed employees were full-time captains.  Of the 
remaining 79 employees, 24 had been eligible to vote in the 
election and 17 were card signers. 
                                                          
                                                           
13 A total of 100 names appear on the list.  Three employees termi-
nated their employment on Septembe
r 20 and Djokie was laid off in 
February 1999 and is mistakenly listed as an active employee.  There-
fore, the list reflects 96 active employees as of September 30, 1999. 
O.  Posthearing Motions to Supp
lement the Record, for Recusal 
of the ALJ and to Strike Applic
ation for Sanctions Against Re-
spondent™s Counsel 
Respondent filed a posthearing 
motion to supplement the re-
cord, proffering that as of Ja
nuary 1, 2000, 69 employees were 
working in New York harbor excluding full-time captains.
14  Of these 69 employees, 19 had been eligible to vote and 12 
were card signers.  On January 21, 2000, the General Counsel 
filed its opposition to Respondent™s motion. 
On November 18, 1999, counsel for Respondent filed an af-
fidavit and memorandum requesti
ng I disqualify myself and 
withdraw from the proceedings on the ground I had created an 

appearance of bias. 
In its posthearing brief, the General Counsel argued it would 
be an appropriate exercise of the administrative law judge™s 
discretion, pursuant to Board™s 
Rules and Regulations Section 
102.177(b), to admonish or repr
imand counsel for Respondent 
for engaging in a pattern of misconduct at the hearing.  On 
November 29, 1999, Respondent file
d a motion to strike what it 
denoted as General Counsel™s
 application for sanctions. 
IV.  ANALYSIS A.  The Bannon Mills™ Issue 
Analysis of the 
Bannon Mills™ issues begins with the answer 
filed in this case.  Respondent de
nied, in whole or in part, every 
allegation in the complaint.  On
 July 2, 1999, 12 days before 
the opening of the hearing, Respondent was properly served 
with two subpoenas duces tecum seeking documents relating to 
the issues that had been joined.  A third subpoena was served 

on July 7.  Among the litany of objections raised in its petitions 
to revoke, Respondent objected to the subpoenas on the ground 
that compliance would require the production of hundreds of 
thousands of pages of documents and would be unduly burden-
some.  What Respondent failed, a
nd continues to fail, to appre-
hend is the scope of the documents sought in the subpoenas was 
directly related to the scope of the denials in its answer. 
The day before the hearing I conducted a 90-minute confer-
ence call during which I advised 
Respondent™s counsel that I 
would issue a written decision on the petitions to revoke at the 

commencement of the proceedings the next day.  I orally ad-
vised counsel that Respondent should be prepared to comply 
with the subpoenas as soon 
as the hearing opened. 
At the commencement of the hearing, I issued a written order 
directing Respondent to comply with the General Counsel™s 
subpoenas except where indicated.  Respondent™s counsel re-
sponded he would consult with his client and thereafter an-
nounce how promptly Respondent would comply.  After I in-
formed counsel Respondent was expected to comply when 
ordered to comply, counsel characterized the subpoenas as 
ﬁridiculousﬂ and argued Respondent was under no obligation to 
even begin the process of gathering documents responsive to 
the subpoenas until there had been a ruling on the petitions to 
revoke.  The General Counsel then moved for 
Bannon Mills™ sanctions.  Respondent™s counsel 
protested, arguing the request 
 14 According to the proffer, by January 1, 2000, card signers Clancy 
and Moulton were full-time captains. 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 417
for sanctions was being made 
before Respondent had been 
given an opportunity to comply.  In his words, ﬁthe way to 
proceed is that we can consult with our client and we advise 
you how quickly we can comply.ﬂ 
I granted the application for 
Bannon Mills™
 sanctions to the 
extent that I allowed the General Counsel to prove by secon-
dary evidence those issues 
where there was noncompliance 
with the subpoenas and I precluded Respondent from rebutting 

that evidence.  I denied the Ge
neral Counsel™s application to 
restrict Respondent™s right of cross-examination with respect to 

any witness, and I indicated I 
would only draw those adverse 
inferences that were appropria
te.  Contrary to Respondent™s 
position, both at the hearing and in
 its brief, there is substantial 
Board and court precedent for the sanctions imposed.  
Perdue Farms, Inc.,
 323 NLRB 345 (1997), enfg. 144 F.3d 830 (D.C. 
Cir. 1998); Hedison Mfg. Co. v. NLRB
, 643 F.2d 32 (1st Cir. 
1981); NLRB v. C. H. Sprague & Son Co.
, 428 F.2d 938, 942 
(1st Cir. 1970); NLRB v. American Art Industries, Inc. 415 F.2d 1223, 1230 (5th Cir. 1969), cert. denied 397 U.S. 990 (1970); 
Midland National Life Insurance Co.
, 244 NLRB 3 (1979), 
enfd. 621 F.2d 901 (8th Cir. 1980); Bannon Mills, Inc., 146 NLRB 611 (1964). 
Respondent™s claim that it neve
r actually refused to comply 
with the subpoenas is without merit.  A subpoena is not an invi-
tation to comply at a mutually convenient time.  
Hedison Mfg. Co., 249 NLRB 791 (1980), enfg. 643 F.2d 32 (1st Cir. 1981).  
It is an exercise of the Board™s power under Section 11 of the 
Act.  Respondent was compelled to produce the documents when directed to do so.  This is particularly so where, as here, 
Respondent had been in possession of the subpoenas well in 
advance of trial.  I reject Responde
nt™s related claim that as long 
as the petitions to revoke were pending, it was under no obliga-

tion to undertake efforts toward compliance.  Respondent ig-
nores the fact that it was in possession of two of the subpoenas 
for 7 days prior to the filing of the petitions to revoke.
15  Nor do 
I agree once the petitions to revoke were filed this obligation 

was suspended.  When a subpoena is lawfully issued and prop-
erly served, it continues to be valid unless withdrawn by counsel 
for the General Counsel, quashed by an administrative law judge 
or by the Board, or released by an administrative law judge or 
other judicial authority after due and proper compliance.  
Hedi-son Mfg. Co., supra.  Respondent had ample time to comply 
with the subpoenas and failed to do so. 
Respondent™s second argument is that its proffer of docu-
ments after the imposition of sa
nctions constituted meaningful 
compliance and that the General Counsel was not prejudiced by 

the delay.  The irony of this argument is when Respondent fi-
nally undertook efforts to comply with the subpoena, three liti-
gation-size boxes of documents appeared in the hearing room 
within several hours which counsel represented as ﬁsubstantialﬂ 
compliance.  One of two conclusi
ons can be drawn.  The first conclusion is that the claim made
 by Respondent at every stage 
in these proceedings, 
i.e., that the subpoenas called for the pro-
duction of hundreds of thousands of pages of documents located 
throughout the world, was just so much hyperbole.  Alterna-
                                                          
 15 The two subpoenas served on July 2 contained 59 out of the 60 
pars. demanding documents. 
tively, it may be concluded the three boxes represented only a 

portion of the subpoenaed materials and the balance of the 
documents would have trickled in
to the hearing room at a pace determined by Respondent™s se
lf-styled standards of reason-
ableness.  It is the responsibility of the administrative law judge 
to regulate the course of the he
aring.  I determined once coun-
sels for the General Counsel decided to proceed in the absence of the subpoenaed documents, a decision which was entirely in 

their purview, and after the 
Bannon Mills
™ sanctions were im-
posed, I would not compel the General Counsel to accept Re-

spondent™s tardy and questionable 
offer of a ﬁsubstantialﬂ num-
ber of documents.  It is improper for a respondent to attempt to 
order and manipulate the presentation of the General Counsel™s 
case in this manner 
P.S.C. Resources, Inc.
, 231 NLRB 233, 235 (1977), enfd. 576 F.2d 380 (1st Cir. 1978). 
This case was remarkable for the difficulty in getting sub-
poenaed witnesses to appear on time or, in some cases, at all.  

A number of employee witnesses 
who were working could not 
physically appear when subpoenaed because they were aboard 
vessels and their appearances had to be rescheduled.  Eleven 
subpoenaed witnesses failed to app
ear at all.  Several of the 
witnesses who did appear were pr
omptly called to the witness 
stand out of concern they woul
d not return.  Had counsels for 
the General Counsel in these circumstances accepted piecemeal 
production of the subpoenaed documents, it conceivably could 

have meant that after inspection of the documents, they would 
have been forced to recall the witnesses previously presented in 
order to testify about issues raised by the documents.  This 
would have substantially disord
ered and prolonged the presen-
tation of testimony.  Ibid. 
Respondent™s final argument is 
this: ﬁIn order to meet the 
standard of instantaneous compliance adopted by the ALJ, Re-
spondents would have had to bring in every document con-
tained in every file and warehou
se in the operations of Respon-dents and their affiliates through
out the world, and then instan-
taneously cull through that abundance of documents to produce 
the documents required by th
e just-revised subpoenas.ﬂ Of 
course, Respondent brought no documents to the hearing in 

response to the contested portion
s of the subpoenas.  Had Re-
spondent made any meaningful attempt to comply with the 

subpoenas when ordered, a requ
est for time to remove those 
documents not required to be produced would have been con-

sidered and granted. 
For all of these reasons, I adhe
re to my previous ruling im-
posing Bannon Mills™ sanctions on Respondent. 
B.  Single-Employer Issue 
Prior to August 1998, McAllister Brothers was the largest 
tugboat division of MT&T which was owned by Bill Kallop 

and Brian McAllister.  Kallop was the president and chief ex-
ecutive officer, and Kress was the general manager, of both 
entities.  Kress reported direc
tly to Sanborn who in turn re-
ported to Kallop.  Kress and Sa
nborn discussed and determined 
wages and benefits fo
r McAllister Brothers
™ employees.  Simon 
Young, the personnel manager for 
McAllister Brothers, was an employee of MT&T.  Reilly, the treasurer of MT&T, coordi-
nated human resource services a
nd benefits administration for 
all of MT&T™s affiliates, including McAllister Brothers.  After 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 418 
August 1998, Brian McAllister be
came the sole owner of 
MT&T and McAllister Brothers was merged into the parent 
entity.  Kress continued as the general manager, and Young and 
Reilly continued to perform services for the employees of 
McAllister Brothers. 
The Board normally applies the single-employer doctrine to 
situations in which ongoing, nominally distinct businesses are 
alleged to be one and the same and the evidence reveals: (1) 
some functional interrelation of 
operations, (2) centralized con-
trol of labor relations, (3) 
common management, and (4) com-
mon ownership or financial cont
rol.  While none of these fac-
tors, separately viewed, has been
 held controll
ing, stress has 
normally been laid upon the first three.  
Pulitzer Publishing Co. 
v. NLRB, 
618 F.2d 1275, 1279 (8th Cir. 1980), cert. denied
, 449 U.S. 875 (1980), quoting 
Parklane Hosiery Co., 
203 NLRB 
597, 612 (1973).  Ultimately, single employer status depends 
on all the circumstances of the case and is characterized by the 
absence of an arm™s length relationship found among uninte-
grated companies.  
NLRB v. Browning-Ferris Industries, 
691 F.2d 1117, 1122 (3d Cir. 1982). 
Applying these princi
ples, the evidence establishes a func-
tional interrelation of operations
 between McAllister Brothers 
and MT&T, centralized contro
l over labor relations, common 
management, and common ownership.  I therefore find at all 
material times, MT&T and McAllister Brothers have consti-
tuted a single-integrated enterprise and a single employer 
within the meaning of the Act
.16C.  Authorization Cards 
1.  Cards introduced through witness testimony 
Respondent challenges the car
ds of D™Amelio, Moulton, 
Dean Kinnier, Tizzano, and Wong on the ground they were 

tainted by the Union™s improper 
promise to waive back dues.  
Respondent challenges the cards 
of Cassar and Zuniga on the 
ground statements were made to 
these employees that contra-
dicted the clear language of the card.  Respondent challenges 

the card of Smith on the ground there is insufficient evidence to 
establish he signed the card prior to May 31.  Finally, Respon-
dent challenges the card of Ligouri on the ground he did not 
identify his signature on the card.
17a.  Waiver of back dues 
On two occasions the Union communicated to employees if 
the Union won the election and a ratified contract reached, dues 

and initiation fees would be waived.  The first occasion was in 
April or May when Torressen told Rosenbrock to tell employees 
if a ratified contract were eventually reached, all initiation fees 
                                                          
                                                           
16 It should be noted that in its answer, Respondent denied the sin-
gle-employer allegations in paras 2(
c), (d) and (3) solely on the ground 
that it was without knowledge as to the term ﬁat all material times.ﬂ 
Respondent did not address the single-
employer issue in its brief.  
17 Respondent does not argue in its br
ief that any of the authorization 
cards should be rejected on the ground that the local number ﬁ333ﬂ was 

not written on the cards when they were
 signed.  I would reject such an argument if it were made.  I credit Dady™s testimony that he wrote the 

number on most if not all of the cards.  I further find that every em-

ployee who testified, with the exception of Zuniga, was aware they 
were signing a card for the Union. 
would be waived and anyone who was a former member of the 
Union would be forgiven any ba
ck dues owed.  Rosenbrock did 
not testify he repeated these specific promises to employees, and 

no employee witness testified they were told of these promises 
by Rosenbrock.  Nevertheless, 
Cassar, D™Amelio, Dean Kinnier, 
Moulton, and Wong testified about hearing rumors to this effect 
and there is a notation on the back of Jeffrey Tizzano™s card 

regarding dues and initiation fees.  Specifically, Cassar testified 
he heard ﬁothersﬂ say initiation fees would be waived.  
D™Amelio testified he heard something about an initiation fee 
being waived but he could not reca
ll if he heard this before the 
election.  He also heard ﬁfrom someoneﬂ if an employee had 

previously been a member of the Union he would not have to 
pay back dues.  With respect to Dean Kinnier, Respondent made 
an offer of proof he would testify it was common discussion 
among employees that the Union had promised back dues obli-

gations would be waived.
18 Moulton testified prior to signing 
his card he heard rumors employees would not have to pay 

money to the Union, at least in
itially.  Wong, who wrote the 
words ﬁinitiation and back dues waivedﬂ on the back of his au-

thorization card, testified th
e gossip amongst employees was 
that initiation and back dues would be waived if he rejoined the 
Union.  Tizzano™s authorization card was introduced through 

signature comparison.  On the back of his card were written the 
words ﬁno iniation [sic] no back dues.ﬂ 
The second occasion when the 
Union communicated to em-
ployees regarding dues and initia
tion fees was in its May 28 
letter.  In that letter, the statement was made that if the Union 

won the election, and if a contract was obtained, all employees 
who were eligible to vote would 
not have to pay an initiation 
fee and any employee member in arrears on his dues would not 

be charged back dues.  Both of these benefits would start on the 
day the contract was signed. 
The Union™s promise to waive initiation fees in this case was 
proper and Respondent does not contend otherwise.  The 
waiver was not conditioned on an employee™s act of signing or 
otherwise supporting the Union prior to the election.  
NLRB v. Savair Mfg. Co.
, 414 U.S. 270 (1973); 
L.D. McFarland Co.
, 219 NLRB 575, 576 (1975), enfd. 572 F.2d 256 (9th Cir. 1978).  
Similarly, the waiver of back dues for those employee members 
who were in arrears was not conditioned on those employees 
signing a card or supporting the Un
ion prior to the election.  
The offer was effective only upon the signing of a collective-

bargaining agreement.  Cf.
 Equitable Construction Co.
, 266 NLRB 668 (1983) (waiver was only available during an  orga-

nizing drive). 
Respondent argues the Board™s decision in 
McCarty Proces-
sors, Inc.
, 286 NLRB 703 (1987), dictates a finding the waiver 
of back dues was an improper inducement to employees to sign 
authorization cards.  I disagree
.  The Board distinguishes be-
tween promises to waive back 
dues that employees have an 
enforceable obligation to pay and 
promises to waive back dues 
they are not obligated to pay.  In 
McCarty Processors
, employ-
ees were obligated to pay dues pursuant to a valid union-
security clause.  In the course of a decertification election cam-
 18 I reverse my former ruling sustaining the objection to this testi-
mony, and accept this offer of proof as the testimony of Dean Kinnier. 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 419
paign, the Union waived that obligation.  The Board held the 
expiration of the collective-barg
aining agreement did not end 
the employee-members™ obligati
on to pay dues.  The Union 
was still entitled to collect dues and its promise not to do so 
was improper.  Similarly, in 
Loubella Extendables, Inc.
, 206 
NLRB 183 (1973), again decided in the context of a decertifica-

tion election, the Board conclude
d the waiver of dues by the 
incumbent Union related to an obligation incurred by employ-

ees under the terms of an exis
ting collective-ba
rgaining agree-ment.  The waiver therefore constituted a promise of benefit by 

the Union to secure these employees™ votes.  Id
. at fn. 6. 
In contrast are those situations that arise in the context of an 
initial organizing campaign where a union offers to waive the 
payment of dues incurred while the member was working for a 
different employer.  These members cannot be required to pay 
the back dues as a condition of retaining their employment with 
the present employer.  The question in these cases is whether 
the union™s constitution and bylaws require the collection of 
dues, or whether it has been the union™s practice to collect 
them.  
Andal Shoe, Inc.
, 197 NLRB 1183 (1972).  If the back 
dues™ obligation is not enforceable, or if a union is not in the 
practice of collecting back dues, an employee does not receive 
a financial benefit from a union™s promise to waive that which 

isn™t owed.  In these situations
, a union™s promise to waive back 
dues simply removes an artificia
l obstacle to the endorsement 
of the union by creating a situat
ion in which the employee will 
not have to pay back dues whet
her he votes for or against the 
union.  Associated Ready Mixed Concrete, 
318 NLRB 318 
(1995), enfg. 108 F.3d 1182 (9th Cir. 1997). 
Respondent contends two card signers, Dean Kinnier and 
Wong, were former members of the Union who stood to benefit 
from the back dues waiver.  Kinnier testified as of July 1999 he 
had been an employee of McAllis
ter ﬁfor about nine years.ﬂ I 
take judicial notice of the fact the last effective collective-

bargaining agreement between Respondent and the Union ex-
pired on February 15, 1988.  
McAllister Bros., 
312 NLRB 1121 
(1993).  Contrary to Respondent™s
 representation in the brief, 
Sanborn testified the Union struck in 1988 (not 1989), at least 2 
years prior to the commencement of Kinnier™s employment.  
The evidence therefore does not establish Kinnier was ever a 
member of the Union.  Consequently, the offer to waive past 
dues did not represent a promise of financial benefit to him. 
Wong testified the last time he worked on a union job was in 
1988 when the Union struck Respondent.  From this testimony 
it is not entirely clear whom 
Wong worked for in 1988 although 
it suggests he worked for Res
pondent.  Regardless of which 
union employer he worked for in 1988, Wong was not directly 
asked whether he continued to pay dues after 1988.  Thus, the 
evidence is insufficient to esta
blish he was obligated to pay 
back dues to the Union at the time he signed his authorization 
card.  Assuming one could infer from his testimony, that he had 
fallen delinquent in his dues from 1988 to 1997, no evidence 
was adduced as to whether the Union™s constitution and bylaws 
require the payment of back dues or whether the Union has a 
past practice of collecting back dues.  I therefore conclude there 
is insufficient evidence to esta
blish Wong was obligated to pay 
back dues and therefore insufficient evidence to establish the 
Union™s offer to waive the payment of back dues represented a 

promise of financial benefit to him.
19b.  Clear language argument 
The authorization card in this
 case was dual-purposed.  The first purpose was to apply for union membership, and the sec-
ond purpose was to authorize the Union as the card signer™s 
collective-bargaining representative.  Re
spondent challenges 
the cards of Cassar and Zuniga on the ground the language on 

the card was canceled by statements made to them by union 
officials and adherents.  
Cassar testified on cross-examination that it was his under-
standing the only purpose for signing the card was to get a vote 

for the Union.  On redirect ex
amination, however, Cassar testi-
fied the basis of his understandi
ng was overheard conversations 
amongst other employees and no one specifically told him the 
purpose of the card.  On both direct and redirect examination, 
Cassar testified he read the card
 before he signed it.  Zuniga testified on May 6 he was fearful 
of losing his job at Respondent 
due to lack of work and he went to the union hiring hall to regis-

ter.  An unnamed union official gave him an authorization card and told him if he signed the card and paid a fee the Union 

would get him a job.  Zuniga 
testified it was his understanding 
the purpose of the card was to enable him to get a job through 

the Union.  On May 17, Zuniga
 signed a second authorization 
card.  This card was handed to him by employee Williams.  

Zuniga testified he read the 
card but did not really understand 
what it said since Spanish is his first language.  He explained he 

can read a little bit of English but not much. 
The Supreme Court has recognized employees are not too un-
sophisticated to be bound, and should be bound, by the clear 
language of what they sign unle
ss that language is deliberately 
and clearly canceled by a union adherent with words calculated 

to direct the signer to disregard and forget the language above 
his signature.  Nor is there any 
inconsistency in handing an em-
ployee a card that says the signer authorizes the union to repre-

sent him and telling him  the card will probably be used first to 
get an election.  NLRB v. Gissel Packing
, 395 U.S. 575, 606Œ
607 (1969). Applying these principles to the case of employee Cassar, I 
find there is no basis to conclude
 that a union adherent clearly 
and deliberately canceled the 
language of the authorization 
card.  At most, Cassar heard other employees talking about this 

subject and he specifically tes
tified no one told him the purpose 
of the card.  He read the card before he signed it and I find he is 

bound by what he signed. 
I reach a contrary result, however, in the case of employee 
Zuniga.  His uncontradicted tes
timony was that a union official 
told him if he signed the card the Union would get him a job.  
These words reasonably led him 
to conclude the only purpose 
of the card was to enable him to 
register with the hiring hall.  
Based on my observations of Z
uniga on the witness stand, I 
credit his testimony that Spanis
h is his first language and his 
ability to read English is limited.  Under these circumstances, I 
find the May 6 card invalid and should not be counted.  As to 
                                                          
 19 As to the remaining 28 card signers
, there is insufficient evidence 
to establish that any of them were ever members of the Union. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 420 
the May 17 card, the General Counsel correctly points out all of 
the handwriting on this card was entered appropriately, i.e., 
Zuniga printed his name in the space that called for a printed 
name, he signed the card where the space called for a signature, 
etc.  The General Counsel also co
rrectly states  
Zuniga testified 
without the aid of a Spanish inte
rpreter.  I am unable, however, 
to conclude from this that Zuniga understood the import of the 
dual-purpose card.  A witness may well be able to speak Eng-
lish unassisted, but need an interpreter to understand the written 
word.  I credit Zuniga™s testimony that he read the card given to 
him by Williams, but I also credit his testimony that he did not 
really understand what he read.  Coupled with the fact that 11 
days earlier a union official directly contradicted the meaning 
of the card, I conclude Zuniga™s May 17 card is invalid and 
should not be counted. 
c.  Smith and Ligouri 
Respondent contends there is insufficient evidence to estab-
lish Smith signed his card prior to
 May 31.  I find this argument 
without merit for three reasons.  
First, the card is dated May 15 
and that date is presumed valid.  
Zero Corp.
, 262 NLRB 495, 
499 (1982), enfd. 705 F.2d 439 (1st Cir. 1983).  Second, the 
card was date stamped received by the regional office of the 
Board on May 30.  Smith obviously had to have signed the card 
on or before that date.  Finally, although Smith testified he 
could not recall when he signed th
e card and the date written on 

the card did not appear to him to be his handwriting, an exami-
nation of the card shows all of the handwriting on the card is by 
the same hand and the same pen.  Since Smith acknowledged 
he signed the card, I conclude he did so on May 15. 
John Ligouri testified he signe
d an authorization card on 
May 25.  He identified all of the handwriting on the card as his 

own, including his signature, 
and Respondent had no objection 
to the authenticity of the card when it was offered in evidence.  
Respondent™s assertion in its brief that Ligouri did not testify he 
signed the card is simply inaccura
te.  Ligouri™s card is valid and 
should be counted. 
2.  Signature comparison cards 
The General Counsel introduc
ed 11 authorization cards 
through signature comparisons.  Respondent challenges 10 of 
these cards on the ground the Board has never approved signa-
ture comparisons with Coast Gu
ard documents maintained in 
employee personnel files.  I fi
nd this argument to be without merit. 
As discussed above, the General Counsel subpoenaed origi-
nal W-4 forms and job applications for the purpose of signature 
comparison.  These documents were not produced and fell within the scope of the 
Bannon Mills™ sanction.  The General 
Counsel later subpoenaed the Coast Guard documents main-
tained in Respondent™s personne
l files for the same purpose and 
Judge Preska ordered those doc
uments produced.  When the 
General Counsel offered these doc
uments at the hearing, Re-
spondent objected on the ground the documents did not contain 
known exemplars of employees™ signatures.  Respondent ar-
gued that unlike W-4 or other employer-generated forms that 
are signed at the request of an employer and in the employer™s 
presence, the Coast Guard doc
uments contained signatures placed on the documents at unknown places and unknown 
times.  In overruling Respondent™s objection, I lifted the 
Ban-non Mills™ sanction on this limited issue and gave Respondent the opportunity to introduce the W-4 forms which Respondent 
claimed were the ﬁbest evidenceﬂ of employees™ signatures.  
Respondent did not avail itself of
 this opportunity and did not 
introduce the W-4 forms. 
A Board judge, as the trier of fact, may authenticate an au-
thorization card by comparing the card signature with an authen-

ticated specimen.  For many years, the Board has treated em-
ployee-signed documents subpoenaed from a respondent™s per-
sonnel files as being genuine specimens for purposes of com-
parison with authorization card signatures.  
Traction Wholesale 
Center Co., 328 NLRB 1058 (1999), enfd. 216 F.3d 92 (D.C. 
Cir. 2000).  Respondent stipulated it was a condition of em-

ployment for each employee to produce Coast Guard documents 
and the documents were thereafter maintained in each em-
ployee™s personnel file.  I also take judicial notice of the follow-
ing provisions of the United States Code: 46 U.S.C. 7302 (ﬁa 
merchant mariner™s document . . . serves as a certificate of iden-
tification and as a certificate of service, specifying each rating in 
which the holder is qualified to serve on board vessels on which 
that document is required); 46 U.S.C.A. 7303 (ﬁa merchant 
mariner™s document shall be retained by the seaman to whom 
issued.  The document shall cont
ain the signature, notations of nationality, age, and physical de
scription, the photograph, the 
thumbprint, and the home address 
of the seaman.  In addition, 
the document shall specify the rate or ratings in which the sea-

man is qualified to serveﬂ); and, 46 U.S.C.A. 8701(b) (ﬁa person 
may not engage or employ an in
dividual, and an individual may 
not serve, on board a vessel to wh
ich this section applies if the 
individual does not have a merchant mariner's documentﬂ).  
Under these circumstances, it is entirely appropriate to compare 
the signatures on the authorization cards with the corresponding 
signatures on the Coast Guard documents contained in Respon-
dent™s personnel files.  Both the source of the handwriting 
specimens and the nature of the documents involved are strong 
evidence of the genuineness of the signatures.  
Aero Corp.
, 149 
NLRB 1283, 1287 (1964).  Respondent had the opportunity to 

attack the genuineness of the signatures on the Coast Guard 
documents by introducing the W-4 forms but chose not to. 
Based upon a comparison of the authorization cards with the 
Coast Guard exemplars, I find the cards of David Belasco, 
Thomas Gaede, James Hitchcock, John Horst, Alvin Moe, Pat-rick Riordan, Paul Sarmento
, Jeffrey Tizzano, Gregorio 

Velasco, and Hillis Edward Waddell have been properly au-
thenticated and should be counted.
20                                                          
 20 With respect to Patrick Riordan, I disagree with Respondent™s ar-
gument that the signatures are so dissi
milar as to conclude that they are 
different.  I find the signatures suffic
iently similar to conclude they are 
the same.  Moreover, Respondent was free to introduce Riordan™s 
original W-4 form.  From its failure
 to do so, I draw the adverse infer-
ence that the W-4 form would have shown a signature the same as the 

signature on the authorization card.  
Zapex Corp., 235 NLRB 1237, 
1239 (1978), enfd. 621 F.2d 328 (9th Cir.
 1980).  With respect to Hillis 
Edward Waddell, the portion of the signature visible on the Coast 

Guard document is identical to the corresponding portion of the signa-
ture on the authorization card.  In 
its brief, Respondent does not raise a 
specific challenge to Waddell™s card because of this fact.  Nevertheless, 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 421
The General Counsel argues these 11 cards are also admissi-
ble as course of campaign cards.  The credible and uncontra-
dicted testimony of General 
Counsel™s witnesses Torressen, 
Dady, and Rosenbrock establishe
s Torressen gave authorization 

cards to Rosenbrock in April or May.  Rosenbrock distributed 
approximately 50 cards to employees and returned a number of 
signed cards to Torressen at the 
union hall.  Cards that were 
received by mail were put in Dady™s mail slot by the office sec-

retary.  He examined the cards and put them in a marked file.  
Cards that were hand delivered were given to Dady by the re-
ceiving union official and he followed the same procedure of 
placing the cards in a marked file.  The cards remained in the 
Union™s control until they were forwarded to the Board™s re-
gional office on May 30 and June 9.  When the cards were of-
fered into evidence, Respondent did not raise a challenge to their 
authenticity based on comparison 
with its W-4 forms.  Under 
these circumstances, I find the evidence sufficient to establish 
these cards were obtained in the course of an organizational 
campaign and may therefore be c
onsidered valid designations as course of campaign cards.  
I. Taitel & Son, 
119 NLRB 910, 912 
(1957), enfd. 261 F.2d 1 (7th Cir. 1958), cert. denied 359 U.S. 
944 (1959), rehearing denied 359 U.S. 976 (1959). 
Finally, Respondent raises two 
objections to the card of John 
Horst.  First, Respondent asserts the card was not date-stamped 
by the regional office.  The card does in fact bear a date stamp 
of June 9.  Second, Respondent 
argues the card is dated June 2 
which is after the time the Gene
ral Counsel alleges the Union 
achieved majority status.  
Because I find Respondent com-menced its unlawful conduct on June 6, Horst™s card is properly 
counted toward the Union™s majority status as of that date.  

Holly Farms Corp.
, 311 NLRB 273, 281 (1993). 
3.  Conclusion 
Of the 30 authorization cards introduced by the General 
Counsel, I find 29 of them to have been validly executed.  I 

therefore conclude that as of June 6, the Union enjoyed major-
ity support amongst the 47 employee
s in the appropriate unit. 
D.  Credibility 
Without hesitation I credit the testimony of Sanborn.  
Sanborn impressed me as a person attempting at all times to 
give an honest recitation of even
ts.  Interestingly, both the Gen-
eral Counsel and Respondent ar
gue his testimony should be 
discredited to varying degrees.
  The fact that Sanborn gave 
testimony which was helpful and 
hurtful to both sides enhanced 
his credibility in my view.  When the General Counsel asked 

him to give a statement, he said he would not do so without a 
subpoena.  When counsel for Res
pondent asked him to testify, 
he told him he would not do so without a subpoena.  His atti-tude was ﬁif anybody wants me, s
ubpoena me.  I said the same 
thing to [the General Counsel].  I said the same thing to [Re-
spondent™s counsel].ﬂ I have considered the credibility argu-
ments made by all parties as we
ll as the evidence adduced re-
garding the circumstances of Sanborn™s separation from em-
                                                                                            
 I would again note that Respondent wa
s free to introduce the original 
W-4 form for employee Waddell whic
h would have shown the entire 
signature. 
ployment.  I nevertheless conc
lude Sanborn was truthful wit-
ness and I credit his testimony in all respects. 
Kress™ testimony was largel
y circumscribed by General 
Counsel™s 611(c) examination and by the 
Bannon Mills™ restric-tions.  It was neverthe
less contradicted in critical areas.  First, 
Kress testified Sanborn authorized the June 1 increase on May 13.  Young, however, testified at
 the end of May when he dis-
cussed wage levels with Kress, Kress made no mention of the 
fact that a June increase had been approved.  Certainly Kress 
would have told Young a wage increase had just been approved 
2 weeks before their conversation had that been the case.  
Young™s testimony is consistent in this regard with Sanborn™s 
testimony that the June increase was not decided upon until the 
first week in June.  Second, Kres
s testified he had a conversation 
with Sanborn on May 28 about the possibility of a ﬁUnion voteﬂ 

and its impact on the scheduled wage increase.  Not only was 
the wage increase not scheduled as of May 28, the petition had 
not yet been filed.  The petition was filed on May 30 and faxed 
to Respondent the same day and there is no evidence that Kress, 
or any other management official, was aware of the possibility 
of a ﬁUnion voteﬂ prior to May 30.  Third, Kress™ testimony was 
self-contradictory.  The first handwritten entry on the memo he 
prepared was of a conversation he supposedly had with Sanborn 

on January 6 during which Sanborn approved an overall increase 
of $35 per day for deckhands by the end of the year.  Under 
611(c) examination, however, Kress admitted as of January 6, 
Sanborn had not in fact given authorization for the June and 
December increases.  The last handwritten entry was of a con-
versation he supposedly had with Sanborn during which 
Sanborn approved the December increase.  In a pretrial affidavit, 
however, Kress stated he did not discuss the December raise 
with Sanborn because Sanborn had already approved the year-
end total of $35 the previous Janu
ary.  For all of these reasons, 
as well as my observation of 
the witness and his demeanor on 
the witness stand, I credit Kress only where indicated. 
I discredit the testimony of Trepasso who was terminated by 
Respondent after a bitter dispute 
concerning Trepasso™s taking 
leave under the Family Medical Leave Act to care for his criti-

cally ill daughter.  After several requests, Trepasso was be-
grudgingly granted the leave.  Hi
s daughter™s health improved, 
but Trepasso himself became ill. 
 When he was unable to return 
to work at the end of the leav
e period, he was terminated.  I 
have considered these facts in assessing Trepasso™s overall 

credibility and I conclude his testimony was colored by this 
unfortunate incident. 
Trepasso testified he was summ
oned, without explanation, to 
appear in Kress and Sanborn™s offices on the morning of June 
28.  When he arrived, Kress 
immediately accused him of hav-
ing called for Kress™ termination.  Trepasso testified his re-
sponse to this rather serious accusation was to say he was not 
there to discuss that issue, but rather to present an employee list 
of demands which he just happene
d to have with him.  I find it 
incongruous to claim, as Trep
asso does, he was summoned 
without explanation to the genera
l manager™s office and once in 
that meeting, he, and not the ge
neral manager, set the agenda.  
Far more believable is Sanborn™s 
testimony that it was Trepasso 
who initiated these meetings because he knew he was suspected 

of spearheading the union effort.  He brought the employee list 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 422 
of demands to ingratiate himself with management and to posi-
tion himself for assignment to a 
larger tugboat where he could 
earn more money. 
Trepasso™s testimony regarding Kress™ statements about wage 
increases is undermined
 by the documentary evidence.  Trepasso 
testified Kress promised every
one was going to get ﬁan immedi-ate raise.ﬂ This conversation took place, however, on June 28, 
22 days after the June 6 memo approving the June increase and 
15 days after the raise appeared in employees™ paychecks.  It is 
simply not believable Kress woul
d have characterized the next 
pay raise as imminent when, by
 Trepasso™s own account, Kress 

said raises would be given ever
y 6 months.  Trepasso™s testi-
mony was also self-contradictory. 
 At first Trepasso testified the 
demand for paid vacation was not included on the list he brought 
to the June 28 meeting.  He later testified this item was on the 
list, that it was discussed, and 
Kress told him he was shooting 
too high.  Finally, I discredit Tr
epasso™s melodramatic recitation 
of his meeting with Sanborn.  I fully credit Sanborn™s testimony 
that Trepasso came to his office to deny his involvement with 
the Union and to request assignment to a bigger boat.  I also 
credit Sanborn™s denial that he threatened to take every boat out 
of New York harbor and locate 
them elsewhere if the Union 
won the election.  It is signifi
cant the only two employees whom 
Trepasso could name as persons to whom he repeated this al-

leged threat both testified as witnesses for the General Counsel 
and neither testified to any such remark. 
E.  KRESS™ promises and Sanborn™s Threats to Trepasso 
For the reasons discussed, I credit Sanborn over Trepasso 
and find Sanborn did not make the threat attributed to him.  I 
therefore recommend dismissal of that complaint allegation.  
The argument made in the General Counsel™s brief, that 
Sanborn™s comments to nonunit employees about the 1988 
strike constituted an unfair labor practice, was not alleged in the 
complaint and I make no finding with respect thereto.  The 
General Counsel™s further argument, that Kress promised a series of benefits to Trepasso which Trepasso then communi-

cated to other employees, is also problematic.  First, there is no 
complaint allegation alleging Kre
ss™ comments to be an unfair 
labor practice.  Second, Trepa
sso was not a credible witness 
and since he was the only one who 
testified to the substance of 
this one-on-one conversation, I find the General Counsel has 

failed to satisfy its burden of 
proof regarding alleged promises 
of benefit made by Kress.  See 
Blue Flash Express, Inc.
, 109 
NLRB 591, 592 (1954).  Finally, ev
en if these promises were 
made, there is no credible evidence Trepasso communicated 

them to other employees.
 21                                                          
 21 Only one employee, Dean Kinnier, testified he heard Trepasso say 
ﬁthe stuff that we were looking for was in the works.ﬂ Kinnier™s testi-
mony is confused in several respects.
  First, Kinnier testified this re-
mark was made two or 3 weeks before the election.  Trepasso™s meet-

ing with Kress was four days befo
re the election.  Second, Kinnier 
testified that he saw Trepasso enter the office during the course of an 
employee meeting and then return to the group after which he made the 

statement.  It is clear from the ev
idence that Trepasso did not attend a 
meeting of employees prior to his early morning meeting on June 28.  
In any event, I do not find Kinnier™s 
statement, even if true, establishes 
that Kress made unlawful promis
es of benefit to Trepasso.  
F.  Wages 
The General Counsel adduced substantial evidence through 
the 611(c) examination of Kress that in November and Decem-
ber 1996, Respondent identified low wages as the reason it was 
experiencing a high rate of employ
ee turnover.  Kress testified 
employees were coming to Res
pondent for training and then 
leaving to go to other companies.  This testimony was corrobo-
rated by Rosenbrock™s testimony that he went to work for Re-
spondent in order to gain experi
ence so that he would be re-ferred to other jobs through the Union hiring hall.  The General 

Counsel elicited from Kress that by the end of 1996, he was 
aware the majority of employers operating in New York harbor 
were party to union contracts 
that offered wages higher than 
those paid by Respondent.  Motivated solely by the severe 

problem of employee turnover, Kress requested, and Sanborn 
approved, a $10 per day across-the-board increase effective 
January 6.  Sanborn™s testimony is
 consistent with Kress™ testi-mony in this regard. 
Young testified without contradiction he was hired in May to 
address the continuing problem 
of employee turnover.  As a 
former member of the Union, Young quickly discerned low 
wage rates was the source of the problem and he told Kress 
unionized employees probably ma
de $30 per day more than 
Respondent™s employee
s.  His testimony was corroborated by 
the Union™s June 23 letter to 
employees showing the Union™s 
contractual wage rates outstripped
 the wage rates paid by Re-
spondent in every employee category. 
I fully credit Sanborn™s testimony that in late 1996 he com-
mitted to review wage rates every 6 months in view of the 

problem of employee turnover.  
With the filing of the petition 
on May 30, Sanborn was perforce required to conduct that re-

view in the context of the representation proceeding.  Thus, 
when Sanborn was considering whether or not to grant the mid-
year increase, he was confronted with the continuing problem 
of employee turnover, a wage rate below that of his competitors 
and the petition for an election.  Sanborn™s testimony describ-

ing how he made the decision to grant the increase reflects the 
interaction of all three considerations.  Sanborn readily ac-
knowledged he and Kress were 
under considerable pressure 
from upper management to win the 
election.  He testified the 6-
month review ﬁwould have taken us to July 1st, and the election 
was July 2nd, and it would have l
ooked very bad.  So, we sort 
of moved it up a little bit.ﬂ  Here Sanborn was in error.  The 

January increase was effective 
January 6.  Six months from 
January 6 was July 6, four days
 after the election.  By granting 
the increase effective June 1, 
Respondent altered the timing of 
the raise by more than a month and in sufficient time to affect 

the outcome of the election. 
In Noah™s Bay Area Bagels,
 331 NLRB 188 (2000), the 
Board recited the standard for determining whether conduct 
involving the grant of benefits during the pendency of a repre-
sentation proceeding is unlawful: 
 It is well established that the mere grant of benefits during the 
critical period is not, per se, grounds for setting aside an elec-
tion.  Rather, the critical inquiry is whether the benefits were 
granted for the purpose of influencing the employees™ vote in 
the election and were of a type reasonably calculated to have 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 423
that effect.  As a general rule, an employer™s legal duty in de-
ciding whether to grant benefits while a representation pro-
ceeding is pending is to decide 
that question precisely as it 
would if the Union were not on
 the scene.  In determining 
whether a grant of benefits is objectionable, the Board has 
drawn the inference that benefits that are granted during the 
critical period are coercive, but it has allowed the employer to 
rebut the inference by coming forward with an explanation, 
other than a pending election, for the timing of the grant or 
announcement of such benefits. 
 [Citations omitted.] Further, 
while an employer is not permitted to tell employees that it is 
withholding benefits because of 
a pending election, it may, in 
order to avoid creating the appearance of interfering with the 

election, tell employees that implementation of expected 
benefits will be deferred until after the electionŠregardless of 
the outcome . . . [An employer] 
may prove that it acted law-
fully by establishing that there was a persuasive business rea-

son demonstrating that the timing of the announcement or 
grant of benefits was governed by factors other than the Un-
ion campaign.  Such a persuasi
ve business reason . . . is not 
necessarily limited to an establ
ished past practice or even a 
course of conduct that was planned prior to the advent of the 
Union on the scene. 
 This standard applies throughout the period during which an 
employer is faced with the possibility of a second election.  
Mercury Industries, 242 NLRB 90, 91 (1979); 
Gabriel Mfg. 
Co., 201 NLRB 1015, 1017 (1973); 
All-Tronics, Inc., 175 NLRB 644 (1969). 
It is true Respondent implemented the June increase in the same manner it implemented the January 6 increase in that there 
was no announcement to employees
 which would arguably have 
linked the increase, either expressly or implicitly, with the Un-

ion™s organizing effort.  
LRM Packaging, Inc.
, 308 NLRB 829 
(1992).  Nor did Respondent attempt to close the entire wage 
gap after the filing of the petition.  This was an incremental 
increase, similar to the January 
increase, and Respondent™s wage 
levels continued to lag behind the Union™s contractual rates after 

the increase went into effect.  I also note the decision to grant 
the June wage increase was made prior to Sanborn and Kress™ 
receipt of the employee demand letters which occurred some-
time between June 22 and June 28.  I nevertheless conclude that 
the timing of the mid-year increase was altered to affect the 
outcome of the election.  I do not doubt that even in the absence 
of the Union™s organizing drive, Respondent would have granted 
a midyear increase to address the legitimate business concern of 
employee turnover.  I do, however, find the increase was moved 
up by more than a month for the sole purpose of securing Re-
spondent™s victory in the election. 
After the June increase was implemented, Respondent™s 
wages continued to lag behind t
hose of its unionized competi-
tors.  The December increase wa
s granted consistent with Re-
spondent™s practice of conductin
g a biannual review.  Sanborn 
testified 1997 was a good revenue year and he approved the 

wage increase.  I therefore find the December increase did not 
violate the Act. 
Under the standard set out in 
Noah™s Bagels
, I find that by 
advancing the timing of the mid-year 1997 wage increase by 
more than a month to occur within the critical period, Respon-
dent deliberately attempted, and in fact succeeded, in affecting 

the outcome of the election.  I therefore find this wage increase 
violated Section 8(a)(1) of the Act. 
G.  The 401(k) Plan 
There is no credible evidence 
Sanborn or Kress considered a 401(k) plan when they discussed the problem of employee 
turnover at the end of 1996.  Nor was any mention of a 401(k) 
plan made to Young by Kress when they discussed the turnover 
problem in May.  Sanborn™s testim
ony, which I credit, is that it 
was not until after he and Kr
ess saw the employee demand 
letters that Sanborn considered the idea of extending the 401(k) 
plan to crewmembers.  He told Kress  all of the demands in the 

letters appeared ﬁdoable.ﬂ 
Sanborn™s testimony as to the chronology events surrounding 
that conversation with Kress is 
vague and somewhat confusing.  
I do not infer from this Sanborn was being evasive.  To the con-

trary, I was impressed Sanborn appeared to be trying to give an 
honest recollection, but there is little doubt the passage of time 
clouded his memory.  Although the evidence is clear that cap-
tains received the 401(k) plan in October 1996 and the crew-
members on July 8, Sanborn could not recall either of these 
dates.  On direct examination, Sanborn testified he and Kress first discussed the 401(k) plan for crewmembers after they re-

ceived the employee demand letters in June.  They did not dis-
cuss the matter again until July 8 when Kress came to him and 
said ﬁwe™re issuing the 401(k)ﬂ and Sanborn signed off on it.  
On cross examination, Sanborn wa
s asked if he had discussions 
with Kress ﬁover a period of months about extending the 401(k) 

plan to crewmembers,ﬂ and he responded, ﬁThat™s probably 
right, yeah.ﬂ He also testified, 
in response to a leading question, 
that it took the benefit administrators ﬁa period of monthsﬂ to 
clear the administrative hurdles before extending the plan to the 
crewmembers.  However, when
 I asked Sanborn about these 
matters, he reverted to his earlier testimony that the first time the 

matter was considered was after the employee demand letters 
were received. Sanborn™s testimony must be evaluated in the context of the 
surrounding evidence.  Unlike the wage increases, there is no 
documentation in this record that the 401(k) plan was under 

consideration prior to receipt of
 the employee demand letters.  I 
attribute Sanborn™s testimony that the plan™s implementation 

for the crewmembers took ﬁa peri
od of months,ﬂ to his confu-sion between the captains™ plan and the crewmembers™ plan.  

Even if I were to accept Respondent™s argument that the 401(k) 
plan had been under consideration for a period of months prior 
to the filing of the petition, the evidence nevertheless estab-
lishes the impetus for the implementation of the plan was the 

employee demand letters.  After the letters were received, Kress 
called the benefit administrators to see if the plan could be im-
plemented after the election a
nd the memo announcing the plan was sent to employees on July 8. 
Respondent asserts the extension of the 401(k) plan on a 
corporatewide basis is evidence the decision was made for le-

gitimate business reasons.  The Board has in some circum-
stances viewed the corporatewide granting of employee bene-
fits as evidence the action was taken for legitimate business 
reasons.  The Board™s approach in these cases has been based on 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 424 
the premise that where there is no other indication of an anti-
union motive, a multiunit entity is unlikely to have granted a 
benefit to all of its employees solely for the purpose of influenc-
ing an election that affected only a few.  Network Ambulance 
Services, 
329 NLRB 1 fn. 4 (1999).  In this case Sanborn™s tes-
timony establishes the antiunion motive for the granting of the 
401(k) plan.  Indeed, the extension of the plan corporatewide 
might reasonably have been calculated to discourage union ac-

tivity throughout McAllister Brothers.  
Holly Farms Corp.
, 311 
NLRB 273, 274 (1993).  I therefore find Respondent™s argument 

on this point without merit. The announcement of the 401(k) plan 6 days after the elec-
tion gives rise to an inference of coercion and that inference is 
supported by Sanborn™s testimony
.  Respondent has failed to 
rebut that inference and I co
nclude the announcement of the 
plan on July 8, and its implem
entation on September 1, was an improper grant of benefit in violation of Section 8(a)(1) of the 

Act. 
H.  Holidays 
Sanborn™s credible testimony is th
at after the filing of the pe-
tition he obtained a copy of a competitor™s union contract and 

observed it provided for paid holidays.  It was his intent to 
ﬁbring the crewmembers in line with that.ﬂ Following his re-
ceipt of the employee demand letters, Sanborn told Kress he 
considered the demand for five paid holidays reasonable.  In 
July he and Kress discussed th
e issue again and on August 15, 
the announcement was made granting crewmembers five paid 

holidays.  
Like the 401(k) plan, Respondent argues the paid holidays 
were given to employees on a co
rporatewide basis.  For the 
same reasons stated above, I fi
nd this argument to be without 
merit. 
There is no evidence Respondent
 considered giving employ-
ees five paid holidays prior to the filing of the petition and the 
granting of this benefit during the pendency of the representa-
tion proceeding raises the inference of coercion.  Once again, 
that inference is supported by
 Sanborn™s testimony.  Respon-
dent has failed to rebut that inference and I conclude the grant-
ing of five paid holidays to employees on August 15 violated 
Section 8(a)(1) of the Act. 
I.  TV™s and VCR™s 
The evidence fails to estab
lish Respondent installed new 
television sets and VCR™s on the boats as alleged in the com-

plaint.  In describing the lists
 of employee demands, neither 
Trepasso nor Litrell mentioned a demand for new TV™s or 

VCR™s.  Nor were TV™s and V
CR™s the subject of discussion between Trepasso and Kress at their June 28 meeting.  Sanborn 

recalled  one of the letters did call for installing VCR™s on the 
boats, but he made no mention of TV™s in his testimony. 
There is no evidence to establish that employees demanded 
the installation of new television sets on the boats.  Nor does 
the evidence establish that the installation of new television sets 
during the pendency of the representation proceeding consti-
tuted a departure from past practice.  Litrell testified that on 
June 18 a new television set was installed on the Justine to 
replace a broken one.  He also te
stified all the boats had televi-
sion sets and that after the el
ection several employees who had 
requested TV™s received them.  Litrell™s testimony does not 

establish Respondent installed ne
w TV™s for the first time dur-
ing the pendency of the representation proceeding. 
Regarding the installation of 
VCR™s, Sanborn testified he 
had no knowledge what happened to the six or eight new 

VCR™s he observed in the office.  To his knowledge, new 
VCR™s were not put on any of the boats prior to or after the 
election.  Litrell™s testimony that a VCR was on every boat 
does not establish Respondent in
stalled VCR™s on tugboats for 
the first time during the pendenc
y of the representation pro-
ceeding. 
For all of these reasons, I find 
the General Counsel has failed 
to establish by a preponderance of
 the evidence that new TV™s 
and VCR™s were installed on 
the boats and I recommend dis-
missal of that portion of the complaint. 
J.  Grievance Procedure 
Sanborn testified that although he authorized Kress to im-
plement the tripartite grievance committee demanded by em-

ployees, to his knowledge no such committee was ever estab-
lished.  There is no evidence to contradict Kress™ testimony that 
the memorandum he issued advising employees they could file 
a complaint with the new personnel manager, Simon Young, 

was consistent with past practice.  Litrell™s testimony that a new 
grievance committee was implemented after the election was 
undermined by his failure to te
stify who advised him of that 
fact, his admission he never saw any documentation to that 

effect, and his further admission
 he was unaware of any in-
stance in which the committee had acted.  
I find the General Counsel has fa
iled to establish by a pre-
ponderance of the evidence that a new grievance procedure was 

implemented during the pendency of the representation pro-
ceeding and I recommend dismissal of that portion of the com-
plaint.  K.  The Bargaining Order Remedy 
In NLRB v. Gissel Packing Co.
, 395 U.S. 575 (1969), the 
Supreme Court identified two types of employer misconduct 

that may warrant the imposition of a bargaining order: outra-
geous and pervasive unfair labor 
practices (category I), and less 
extraordinary cases marked by less pervasive practices which 

nonetheless still have the tendency to undermine majority 
strength and impede the election process (category II).  The 
Supreme Court stated that in fashioning a remedy in the exer-
cise of its discretion in category II cases, the Board can prop-
erly take into consideration the extensiveness of an employer™s 
unfair labor practices in terms of their past effect on election 
conditions and the likelihood of their recurrence in the future.  
If the Board finds  the possibility of erasing the effects of past 
practices and of ensuring a fair election (or a fair rerun) by the 
use of traditional remedies, tho
ugh present, is slight and that 
employee sentiment once expre
ssed through cards would, on 
balance, be better protected by a bargaining order, then such an 
order should issue.  Id. at 614Œ615.  In this case the General 
Counsel seeks a category II bargaining order. 
The Board examines of number of criteria relevant to the de-
termination of the appropriateness of a 
Gissel
 bargaining order: 
the presence of ﬁhallmarkﬂ violations, 
M.J. Metal Products, 
328 NLRB 1184 (1999); the number of employees affected by 
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 425
the violations, General Fabrications Corp., 328 NLRB 1114 
(1999); the size of the bargaining unit, ibid.; the identity of the 
perpetrator of the unfair labor practices, 
Consec Security
, 325 
NLRB 453, 455 (1998), enfd. 185 F.3d 862 (3d Cir. 1999); the 

timing of the unfair labor practices, Debbie Reynolds Hotel, 332 NLRB 466 (2000); the impact of the violations on the Un-

ion™s majority status, 
Sheraton Hotel Waterbury
, 312 NLRB 304 (1993), enf. denied on other grounds, 31 F.3d 79 (2d Cir. 

1994); and, the likelihood the violations will recur, 
General Fabrications,
 above. 
The three unfair labor practices I have found all involve a 
significant grant of economic benefit to employees: an across-

the-board wage increase in June, the extension of the 401(k) 
plan in July and the granting of five paid holidays in August.  

Wage increases are considered ﬁhallmark violations,ﬂ 
Kinney Drugs, Inc. v. NLRB
, 74 F.3d 1419, 1428 (2d Cir. 1996), citing 

NLRB v. Chester Valley, Inc.
, 652 F.2d 263, 272 (2d Cir. 1981), 
and have been recognized as having potential long-lasting effect, 

not only because of their significance to employees but also 
because the Board™s traditional remedies do not require a re-
spondent to withdraw benefits.  
American Best Quality Coatings Corp., 313 NLRB 470, 472 (1993), enfd. 44 F.3d 516 (7th Cir. 
1995), cert. denied 515 U.S. 1158 (1995).  Because the increases 

regularly appear in paychecks,
 they are a continuing reminder 
that ﬁthe source of benefits now conferred is also the source 

from which future benefits must flow and which may dry up if it 
is not obliged.ﬂ NLRB v. Exchange Parts Co., 
375 U.S. 405, 409 
(1964).  The Board statement in Tower Enterprises, Inc.
, regard-ing wage increases 182 NLRB 382, 387 (1970), enfd. 79 LRRM 
2736 (9th Cir. 1972), is directly applicable here: 
 It is a fair assumption that in most instances where employees 

designate a Union as their representative, a major considera-
tion centers on the hope that su
ch representative may be suc-
cessful in negotiation wage increases . . . A unilateral award 

of a wage increase by an employer following a Union demand 
for recognition results in givi
ng the employees a significant 
element of what they were seeking through Union representa-

tion.  It is difficult to conceive of conduct more likely to con-
vince employees that with an important part of what they 
were seeking in hand Union representation might no longer be 
needed. 
 By no later than June 2, 29 of the 47 unit employees had val-
idly executed authorization cards and the Union enjoyed clear 
majority status.  One month later,
 on July 2, the Union lost the 
election by a vote of 32 to 7.  The impact of the timing of the 
$15 per day across-the-board wage 
on June 6 could not be more 
clear.  Particularly telling was Dady™s experience the week 

before the election when he 
spoke with several employees 
about why they should vote for the Union.  One of the employ-

ees said he had already gotten 
a wage increase and he was not going to put it in jeopardy by talking to Dady. 
Sanborn™s testimony is convincing evidence of Respondent™s 
intention to grant a series of be
nefits both before and after the election to discourage employees™ support for the Union.  
Sanborn testified the employees 
demands were reasonable and 
it was the company™s intention to meet those demands over a 

period of a year.  This stated willingness to continue miscon-
duct after the election evidences a continuing hostility toward 

employee rights and the strong likelihood of a recurrence of 
unlawful conduct in the event of another organizing effort.  
General Fabrications Corp.
, 328 NLRB at 1115, citing 
Garney Morris, Inc.
, 313 NLRB 101, 103 (1993), enfd. 47 F.3d 1161 
(3d Cir. 1995).  I do not consider Sanborn™s departure from 
Respondent™s employ to have 
altered Respondent™s view.  
Kress was intimately involved in all of the decision making 

regarding the granting of these be
nefits and he continues as the 
general manager to the present. 
Respondent™s extension of the 
401(k) plan could only have 
been perceived by employees as a windfall.  Employees could 
contribute up to $9500 annually into a retirement account and 
have that contribution matched by
 an annual employer contri-
bution of $1000.  Employees were also allowed to keep the $5 

per day they had been receiving in lieu of pension.  There can 
be no doubt this is the type of enduring benefit that will have 
lasting effects on unit employees.  Similarly, the granting of 
five paid holidays effected a 
significant improvement in the quality of employees™ working lives and is a benefit they will 

continue to reap for the rest of their employment tenure.  The 
Supreme Court has long recognized employees are quick to 
perceive the ﬁfist inside the velvet gloveﬂ implicit in the grant-

ing of these types of benefit. 
Kress was the general manager 
and highest-ranking official 
of the McAllister Brothers™ subsid
iary at the time he announced 
the granting of the 401(k) plan and the paid holidays to the 

entire unit of employees.  Employees also had to have under-
stood the across-the-board wage increase in June was the result 
of a decision by the highest levels of management.  The impact 
of Respondent™s unlawful conduct was heightened by the rela-
tively small size of the bargaining unit and the direct involve-
ment of the general manager.  
Traction Wholesale Center Co.
, 328 NLRB 1058, 1078 (1999); Laser Tool, Inc.
, 320 NLRB 105 fn. 2 (1995). 
The Board has considered a bargaining order remedy appro-
priate in cases that involve only the granting of a wage in-
crease.  
Honolulu Sporting Goods Co.
, 239 NLRB 1277 (1979), 
enfd. 620 F.2d 310 (9th Cir. 1980), cert. denied 449 U.S. 1034 

(1980); Skaggs Drug Centers, Inc., 197 NLRB 1240 (1972), 
enfd. 84 LRRM 2384 (9th Cir. 1973); 
Tower Records
, 182 NLRB 382 (1970), enfd. mem. 79 LRRM 2736 (9th Cir. 1972).  
Courts have also recognized that a wage increase can be the 
most significant unfair labor practice committed by an em-
ployer prior to an election.  
NLRB v. Anchorage Times Publish-
ing Co., 637 F.2d 1359 (9th Cir. 1981), cert. denied 454 U.S. 
835 (1981).  Applying the Board™s standard of assessing the 
appropriateness of a bargaining order at the time the unfair 
labor practices were committed, I find that a bargaining order 
remedy is warranted in this case.  
Overnite Transportation Co., 329 NLRB 990 (1999); Salvation Army Residence
, 293 NLRB 
944, 945 (1989), enfd. 923 F.2d 846 (2d Cir. 1990). 
Mindful that this case arises in the Second Circuit, I will ad-
dress the concerns of employee
 turnover and the passage of 
time in an effort to assess the possibility of a free and unco-

erced election under current conditions.  
Harper Collins San 
Francisco v. NLRB
, 79 F.3d 1324 (2d Cir. 1996); 
J.L.M., Inc.
 v. NLRB, 31 F.3d 79 (2d Cir. 1994). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 426 
The record evidence shows that
 by October 1999, 23 of the 
47 employees in the unit had left
 Respondent™s employ, a turn-
over rate of 50 percent.  The proffered evidence shows that by 
September 1, 2000, 28 employees 
had left, a turnover rate of 60 
percent since the date of the election.
22  There is no evidence 
before me that the turnover 
was connected to Respondent™s 
unfair labor practices and more than 3 years have elapsed since 
the employees signed authorizat
ion cards.  Under the Second 
Circuit™s analysis, these factors militate strongly, but not con-

clusively, against the issuance of a bargaining order.  
Respondent deployed a three-stag
ed strategy to dramatically 
improve employees™ wages and bene
fits.  The first stage was to 
time an across-the-board wage increase during the critical pe-

riod.  In the words of Sanborn, ﬁthere was a lot of pressure on 
us to make sure this electi
on was a favorable outcome.ﬂ Sup-
port for the Union quickly evaporated, and the Union lost the 

election 32 to 7.  After receiving the lists of employee demands, 
Respondent endeavored, after the election, to make sure  em-
ployees™ would continue to look to Respondent, and not the 
Union, as the source of tremendous economic benefit.  Thus, stage 2 of the plan was to give employees a 401(k) plan 6 days 

after the election.  The enormity 
of this benefit cannot, I think, 
be underestimated.  A retirement program has even greater 
impact on employees™ financial security than a wage increase.  
As long as one unit employee remains employed, there is the 
unceasing reminder that in response to a union campaign, the 
employer granted a retirement program which continues to 
secure not only the employees™ futures but their families as 
well.  Stage 3 was a followup to the 401(k) plan and involved 
the granting of five paid holidays.  The testimony at trial 
showed that prior to this benef
it, employees were not even paid 
for Christmas.  There can be little doubt that the institutional 

memory is, and will continue to be, that as a reward for reject-
ing the Union, the quality of em
ployees™ lives vastly improved.  
The only manager whose name was attached to these benefits 

in the eyes of the employees, Steven Kress, continues as the 
general manager to the present. 
Because traditional Board remedies will never result in a re-
cision of Respondent™s invidiously
 timed largesse, and under all 
of the circumstances of this case, I recommend that a bargain-

ing order issue notwithstanding 
the level of employee turnover 
and the passage of time. 
L.  The Conduct of Attorney Margolis 
In the course of the hearing, 
attorney Margolis engaged in 
conduct which delayed and disrupted the orderly process of the 

hearing.  As already noted, counsel
 filed an answer in which he 
denied jurisdictional allegations relating to McAllister Brothers 
as well as the labor organization 
status of the Union.  Counsel personally represented McAllister 
Brothers in the representa-
tion proceeding underlying this case
, signed the stipulated elec-
tion agreement agreeing to jurisdiction, and participated in the 
                                                          
 22 I deny Respondent™s motion to supplement the record.  Not only 
does the Board routinely deny such motions, the evidence as proffered 
(60-percent turnover) does not materially alter the facts adduced at the 
hearing (50-percent turnover) and does not require a different result.  

Nevertheless, I will assume solely
 for the purpose of the turnover analysis that Respondent™s pr
offered numbers are accurate.  
hearing on objections.  Counsel 
also represented Respondent in 
a previous proceeding before the Board involving the same 
Union with whom Respondent, prior to 1988, had an estab-
lished collective bargai
ning relationship.  
McAllister Bros.
, 312 NLRB 1121 (1993).  Prior to the hearing, counsel served a 

subpoena on the Union which call
ed for documents relating to 
its labor organization status.  The Union filed a petition to re-

voke which necessitated a ruling by Judge Davis.  
Counsel denied the allegations 
of single-employer status as-
serting he was without knowledge of the meaning of the term 
ﬁmaterial times.ﬂ He denied, on
 the same ground, the appropri-
ateness of the bargaining unit.  Yet at the opening of the hear-

ing, counsel entered into stipula
tions using that identical term.  
Counsel denied the supervisory and agency status of Kress, the 

highest ranking official of the McAllister Brothers subsidiary 
and Respondent™s principal witness 
at the objections hearing, as 
well as the supervisory and agency status of Sanborn and Del-

Greco, senior vice presidents of
 MT&T.  Counsel denied, at 
least in part, all of the allegations relating to the related repre-

sentation proceeding, matters wh
ich were beyond all dispute. 
It is not enough that counsel stip
ulated to many of these facts 
at the beginning of the trial.  His answer led directly to the issu-
ance of broad-based subpoenas by the General Counsel which, 

in turn, spawned Respondent™s petitions to revoke and the atten-
dant litigation.  This case demonstrates the very real and practi-
cal problems that occur when an attorney interposes a frivolous 
answer.  Board™s Rules, Section 102.21 provides for disciplinary 
action against an attorney for filing an answer that is without 
good grounds to support it and which is interposed for delay.  
This section has frequently been cited by the Board in caution-
ing and warning attorneys against engaging in misconduct.  
Graham-Windham Services
, 312 NLRB 1199 fn. 2 (1993); 
Worldwide Detective Bureau
, 296 NLRB 148 fn. 2 (1989); and M.J. Santulli Mail Services
, 281 NLRB 1288 fn. 1 (1986). 
Counsel™s response to the district court™s order to produce 
the Coast Guard documents furt
her demonstrates his obfusca-tory tactics.  From the time of the issuance of the complaint, 

counsel was aware that the General Counsel was seeking a 
bargaining order on a card-based majority showing.  In re-
sponse to the earlier petitions to revoke, the General Counsel 
argued that the original W-4 fo
rms and job applications sought in the subpoenas were for the purpose of authenticating em-ployee signatures on the authorization cards.  Respondent failed 
to produce these documents and they became subject to the 
Bannon Mills™ sanction.  The General Counsel then sought the 
Coast Guard documents for the same purpose.  Counsel™s peti-

tion to revoke the latter subpoena
 was denied, as was his re-
quest for special permission to appeal filed with the Board.  

Ultimately, the district court ordered the subpoena enforced.  
On the day set for compliance,
 counsel failed to produce the 
original documents in Respondent
™s files, and a number of the 
copies produced were of such poor
 quality as to make signature 
comparison difficult if not impossi
ble.  Counsel™s
 justification for producing the copies and not the originals was two-fold: 
first, he stated that the documents had not been previously re-
quested, and second, he was unawa
re there was an issue about 
the legibility of the signatures.
  As Judge Aldrich observed in 
Hedison Mfg. Co., 643 F.2d 32, 34 (1st Cir. 1981), ﬁbasic fair-
    MCALLISTER TOWING 
& TRANSPORTATION CO
. 427
ness and the orderly conduct of 
a hearing require at least a 
modicum of candor and good faith.ﬂ Counsel™s argument was lacking in both.  Counsel was advised he could either allow the 
General Counsel to enter Respon
dent™s offices and witness the 
retrieval of the original documents or I would postpone the 

matter for the General Counsel to seek contempt of the district 
court™s ruling.  Counsel elected to allow the General Counsel to 
observe the document retrieval and in that process, 20 addi-
tional signature-bearing Coast Guard documents were discov-
ered, copies of which had not been produced at all.  I do not 
suggest counsel acted inappropri
ately in pursuing appeals re-
lated to the Coast Guard documents or to any other ruling in 

this case.  In that, counsel was satisfying his obligation to zeal-
ously represent his client.  Counse
l is to be seriously faulted, 
however, for advancing arguments so
 lacking in merit as to be 
obstructive of the orderly process of the hearing.  
This is not the first case in which counsel™s conduct has been 
a subject of the Board™s attention.  
Salvation Army Residence, 
above.23  I recommend the Board warn attorney Margolis that 
future misconduct may warrant re
ferral of the matter to the 
investigating officer for possibl
e disciplinary proceedings under 
Section 102.177 of the Board™s Rules, 61 Fed. Reg. 65323 
(1996).  See, Bethlehem Temple Learning Center,
 330 NLRB 1177 fn. 3 (2000).  
M.  Motion for Recusal 
I have reviewed the entire record and have considered Re-
spondent™s arguments which I find to be without merit.  I ad-
here to my previous rulings exce
pt where indicated in this deci-
sion, and I deny the motion for recusal. 
CONCLUSIONS OF 
LAW 1.  McAllister Towing & Transportation Company, Inc. and 
its wholly owned subsidiary, 
McAllister Brothers, Inc. (Re-
spondent) constitute a single-integr
ated enterprise and a single 
employer within the meaning of the Act. 
2.  Respondent is engaged in commerce within the meaning 
of Sections 2(2), (6), and (7) of the Act, and has engaged in 
unfair labor practices affecting commerce within the meaning 
of Sections 2(6) and (7) of the Act. 
3.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
4.  The following employees constitute a unit appropriate for 
the purpose of collective bargai
ning within the meaning of 
Section 9(b) of the Act: 
 All full-time and regular part-time licensed and unlicensed 
employees on tugboats operated by Respondent regularly in 
                                                          
 23 Salvation Army
, supra, like this case, involved a 
Gissel bargaining 
order. 
the Port of New York and vicinity, defined as an area extend-
ing north to Yonkers, east to Stepping Stones, and south to the 
Colregs demarcation line, but ex
cluding all captains, all shore-
based and office personnel, and guards, professional employ-

ees, and supervisors as defined in the Act. 
 5.  Since June 6, 1997, the Union has been the exclusive rep-
resentative of all employees in 
the appropriate unit for purposes 
of collective bargaining within th
e meaning of Section 9(a) of the Act. 
6.  Respondent violated Section 
8(a)(1) of the Act on June 6, 
1997, by granting employees an across-the-board wage in-

crease. 
7.  Respondent violated Section 8(a)(1) of the Act on July 8, 
1997, by granting employees a 401(k) plan. 
8.  Respondent violated Secti
on 8(a)(1) of the Act on August 
15, 1997, by granting employees five paid holidays. 
9.  Since June 6, 1997, Respondent has violated Section 
8(a)(1) and (5) by failing and refusing to recognize and bargain 
with the Union as the exclusive collective bargaining represen-
tative of employees in the appropriate unit. 
10.  Respondent violated Section 8(a)(1) and (5) by engaging 
in the forgoing conduct without prior notice to the Union and 
without affording the Union an opportunity to bargain with 
respect to this conduct and the effects of this conduct. 
REMEDY Having found that Respondent has engaged in certain unfair 
labor practices, I find that it must 
be ordered to cease and desist 
and to take certain affirmative action designed to effectuate the 
policies of the Act. 
Respondent is required to, on re
quest, recognize and bargain 
with the Union as the exclusive representative of the employees 
in the appropriate unit concerning their terms and conditions of 
employment, and to embody any understanding reached in a 
signed contract. 
On request, Respondent must bargain with the Union con-
cerning its decisions to grant 
an across-the-board wage in-
crease, a 401(k) plan and five paid holidays, and the effects of 

those decisions. Because a number of employees have left Respondent™s em-
ploy since the commission of the unfair labor practices, and 
because current employees are, from time to time, aboard ves-
sels for protracted periods of 
times, Respondent should be re-
quired to mail the notice herein 
to all employees in the bargain-
ing unit who were employed by
 Respondent at any time since 
June 6, 1997. [Recommended Order omitted from publication.] 
   